

Exhibit 10.1
PURCHASE AND SALE AGREEMENT
AMONG
250 WILLIAMS STREET LLC,
A GEORGIA LIMITED LIABILITY COMPANY,
AS SELLER
AND
CARTER VALIDUS PROPERTIES II, LLC,
a Delaware limited liability company,
AS PURCHASER


As of April 19, 2017




250 Williams Street, Atlanta, Georgia






--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), made and entered into this
19th day of April, 2017 (the “Effective Date”), by and among 250 Williams Street
LLC, a Georgia limited liability company (“Seller”), and Carter Validus
Properties II, LLC, a Delaware (“Purchaser”).
W I T N E S E T H:
WHEREAS, Seller desires to sell its interest in certain improved real property
located at 250 Williams Street, Atlanta, Georgia, together with certain related
personal and intangible property, and Purchaser desires to purchase all of such
real, personal and intangible property; and
WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE I

PURCHASE AND SALE
1.1    Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey to Purchaser and
Purchaser agrees to purchase from Seller Seller’s right, title and interest in
and to the following:
(a)    (i) Seller’s fee simple title in and to those certain parcels of land
situated in Atlanta, Georgia, more particularly described on Exhibit A-1
attached hereto and made a part hereof (the “Fee Property”), and (ii) Seller’s
leasehold estate in and to those certain parcels of land situated in Atlanta,
Georgia, more particularly described on Exhibit A-2 attached hereto and made a
part hereof (the “Leasehold Estate”), and (iii) all of Seller’s right, title and
interest appurtenant to such land, including, without limitation, all of
Seller’s right, title and interest, if any, in and to (A) all minerals, oil,
gas, and other hydrocarbon substances thereon or thereunder, (B) all adjacent
strips, streets, roads, alleys and rights-of-way, public or private, open or
proposed pertaining thereto, (C) all easements, privileges, development rights,
and hereditaments pertaining thereto, whether or not of record, and (D) all
access, air, water, riparian, development, utility, and solar rights pertaining
thereto (the property described in this clause (a) of this Section 1.1 being
herein referred to collectively as the “Land”);
(b)    the buildings, fixtures, garages and all other improvements and
structures constructed on the Land, excluding fixtures owned by tenants
occupying the Improvements


1

--------------------------------------------------------------------------------




according to the provisions of any applicable Tenant Lease (the property
described in this clause (b) of this Section 1.1 being herein referred to
collectively as the “Improvements;” the Land and the Improvements are
hereinafter sometimes collectively referred to as the “Real Property”);
(c)    all of Seller’s right, title and interest in and to that certain Lease
Agreement, as evidenced by that certain Memorandum of Lease by and between Mrs.
Ruth S. Barrett and Sunshine Parking, Inc., dated September 5, 1968, and
recorded in Deed Book 9284, Page 312, Fulton County, Georgia records, as amended
and assigned, and as more particularly described in Exhibit J-1, attached hereto
and made a part hereof (collectively, and as assigned, the “Ground Lease
Documents”);
(d)    any and all tangible personal property located upon the Land or within
the Improvements, including, without limitation, any and all appliances,
furniture, art work, planters, canopies, carpeting, draperies and curtains,
tools and supplies, inventories, equipment and other items of personal property
owned by Seller (excluding cash and software) located on and used exclusively in
connection with the operation of the Land and the Improvements (except for any
such items owned by tenants occupying the Improvements according to the
provisions of any applicable Tenant Lease and except for any such items located
in the property manager’s office used by employees of Seller other than in
connection with an affiliate of Seller’s role as property manager), (the
property described in this clause (d) of this Section 1.1 being herein referred
to collectively as the “Personal Property”);
(e)    all of Seller’s right, title and interest in and to the leases, licenses
and occupancy agreements covering all or any portion of the Land and
Improvements, to the extent they are in effect on the Closing Date (as such term
is defined in Section 4.1 hereof) (collectively, the “Tenant Leases”), together
with all rents and other sums due thereunder from and after the Closing Date
(collectively, the “Post-Closing Rents”) and any and all security deposits
relating to the Tenant Leases that have not previously been applied in strict
accordance with the respective Tenant Leases prior to the Closing Date
(collectively, the “Security Deposits”) and any and all letters of credit
relating to the Tenant Leases held as of the Closing Date (collectively, the
“Letters of Credit”) (the property described in this clause (e) of this Section
1.1 being sometimes herein referred to collectively as the “Tenant Lease
Rights”); and
(f)    all of Seller’s right, title and interest in and to (i) subject to
Section 5.9 below, all assignable contracts and agreements (collectively, the
“Operating Agreements”) listed and described as of the Effective Date on Exhibit
C-1 attached hereto and made a part hereof (the “Operating Agreements
Schedule”), relating to the upkeep, repair, maintenance or operation of the
Land, Improvements or Personal Property which shall extend beyond the Closing
Date (as defined in Section 4.1 hereof), including specifically, without
limitation, all assignable equipment leases, (ii) all assignable existing
warranties and guaranties, permits, licenses, certificates of occupancy and
governmental approvals issued to Seller in connection with the Improvements or
the Personal Property, and (iii) tradenames, trademarks, logos, and service
marks used exclusively in connection with the Real Property


2

--------------------------------------------------------------------------------




(including, but not limited to, “250 Williams”) and the domain name for any
website used exclusively in connection with the Real Property, and any goodwill
related to the Real Property, specifically excluding, however, (A) any rights to
or goodwill related to the name “Cousins” or any derivative or form of such name
or to any mark associated with such name or any derivative or form thereof; and
(B) any software licensed to Seller (including software installed on Seller’s
computers) (the property described in this clause (f) of this Section 1.1 being
sometimes herein referred to collectively as the “Intangibles”).
1.2    Property Defined. The Land, the Improvements, the Personal Property, the
Ground Lease Documents, the Tenant Lease Rights, and the Intangibles are
hereinafter sometimes referred to collectively as the “Property.”
1.3    Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to Article
II (herein referred to collectively as the “Permitted Exceptions”).
1.4    Purchase Price. Seller is to sell and Purchaser is to purchase the
Property for a total of ONE HUNDRED SIXTY SIX MILLION AND NO/100 DOLLARS
($166,000,000) (the “Purchase Price”).
1.5    Payment of Purchase Price. The Purchase Price, as increased or decreased
by prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing
(“Seller’s Account”) with all proceeds due to Seller at Closing to be received
in Seller’s Account no later than 5:00 P.M. (local time at the Property) on the
Closing Date (as defined in Section 4.1 hereof); provided, however, if proceeds
due to Seller at Closing are received in Seller’s Account later than 3:00 P.M.
(local time at the Property) on the Closing Date and Seller’s payoff lender
charges Seller an additional day’s per diem interest, Purchaser shall be
responsible to pay for such day’s per diem interest charge.
1.6    Earnest Money. On or before 5:00 P.M. local time at the Property on the
date that is two (2) business days after the Effective Date, Purchaser shall
deposit with First American Title Insurance Company (the “Escrow Agent”), having
its office at 3031 North Rocky Point Drive West, Suite 550, Tampa, Florida
33607, Attn: Kenneth Rossburg, the sum of FIVE MILLION AND NO/100 DOLLARS
($5,000,000) (the “Earnest Money”) in good funds, by certified bank or cashier’s
check or by federal wire transfer. ONE MILLION AND NO/100 DOLLARS ($1,000,000)
(the “Inspection Period Non-Refundable Portion”) of the Earnest Money shall be
non-refundable immediately upon deposit, except in the case of a Refundable
Condition, described in Section 3.2, or as otherwise set forth in this
Agreement. The remaining FOUR MILLION AND NO/100 DOLLARS ($4,000,000) (the
“Inspection Period Refundable Portion”) of the Earnest Money shall be refundable
during the Inspection Period as set forth in Section 3.2. The entire amount of
the Earnest Money (including the Inspection Period Non-Refundable Portion and
the Inspection Period Refundable Portion) shall be non-refundable upon the
expiration of the Inspection Period, except as otherwise set forth in this
Agreement. The Escrow Agent shall hold the Earnest Money in an interest-bearing
account in accordance with the terms and conditions of an escrow agreement
entered into among Seller, Purchaser and Escrow Agent simultaneously with
Purchaser’s


3

--------------------------------------------------------------------------------




deposit of the Earnest Money with Escrow Agent. All interest accruing on such
sum shall become a part of the Earnest Money and shall be distributed as Earnest
Money in accordance with the terms of this Agreement.
1.7    Independent Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, Purchaser shall deliver to
Seller, concurrently with Purchaser’s execution and delivery of this Agreement,
and Seller hereby acknowledges receipt thereof, the amount of One Hundred and
No/100 Dollars ($100.00). Seller and Purchaser hereby mutually acknowledge and
agree said sum represents adequate bargained for consideration for Seller’s
execution and delivery of this Agreement and Purchaser’s right to have inspected
the Property pursuant to Article III hereof. Said sum is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is nonrefundable in all events.
ARTICLE II    

TITLE AND SURVEY
2.1    Title Examination; Commitment for Title Insurance. Seller has provided to
Purchaser Owner’s Title Insurance Commitment Number NCS-816033-ATL dated
February 2, 2017 (the “Title Commitment”) covering the Property from First
American Title Insurance Company (the “Title Company”), showing all matters
affecting title to the Property and binding the Title Company to issue at
Closing an Owner’s Policy of Title Insurance in the full amount of the Purchase
Price pursuant to Section 2.4 hereof.
2.2    Survey. Seller has provided to Purchaser an ALTA survey of the Property
(the “Survey”) from Watts & Browning Engineers, Inc. (the “Surveyor”) dated
April 3, 2017, reflecting the total area of the Property, the location of all
Improvements, recorded easements and encroachments, if any, located thereon and
all building and set back lines and other matters of record with respect
thereto. Purchaser may obtain any revisions or certifications to the Survey at
Purchaser’s sole cost and expense.
2.3    Title Objections; Cure of Title Objections. Purchaser shall have until
the later to occur of (i) five (5) business days after receipt of both the Title
Commitment and the Survey and (ii) the expiration of the Inspection Period (the
“Initial Title Objection Period”) to notify Seller, in writing, of such
objections as Purchaser may have to anything contained in the Title Commitment
or the Survey. Any item contained in the Title Commitment or any matter shown on
the Survey to which Purchaser does not object to prior to the expiration of the
Initial Title Objection Period shall be deemed a Permitted Exception. If
Purchaser shall notify Seller of objections to title or to matters shown on the
Survey to prior to the expiration of the Initial Title Objection Period, Seller
shall have the right, but not the obligation (except as to Monetary Objections
(as defined below), to cure such objections. Within five (5) business days after
receipt of Purchaser’s notice of objections, Seller shall notify Purchaser in
writing whether Seller elects to attempt to cure such objections; provided,
however, that if Seller fails to give Purchaser such written notice of its
election within five (5) business days after receipt of Purchaser’s notice of
objections, Seller shall be deemed to have elected not to cure any of
Purchaser’s objections and to have so notified Purchaser pursuant to this
Section 2.3. If Seller elects to attempt to cure any such matters, and provided
that Purchaser shall not have


4

--------------------------------------------------------------------------------




terminated this Agreement in accordance with Section 3.2 hereof, the original
scheduled Closing Date shall be automatically extended by a reasonable
additional time to effect such cure, but in no event shall the extension exceed
thirty (30) days after the original scheduled Closing Date. If Seller elects (or
is deemed to have elected) not to cure one or more of the objections specified
in Purchaser’s notice (other than Monetary Objections), or if Seller is unable
to effect such a cure prior to the Closing (or any date to which the Closing has
been adjourned), Purchaser shall have the following options: (a) to accept a
conveyance of the Property subject to the Permitted Exceptions, specifically
including any matter objected to by Purchaser which Seller is unwilling or
unable to cure (other than Monetary Objections), and without reduction of the
Purchase Price; or (b) to terminate this Agreement by sending written notice
thereof to Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser,
and thereafter neither party hereto shall have any further rights, obligations
or liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. If
Seller notifies (or is deemed to have notified) Purchaser that Seller does not
intend to attempt to cure any title objection (other than Monetary Objections),
or if, having commenced attempts to cure any objection, Seller later notifies
Purchaser that Seller shall be unable to effect a cure thereof (other than
Monetary Objections), Purchaser shall, within five (5) business days after such
notice has been given (or the date such notice is deemed to have been given),
notify Seller in writing whether Purchaser shall elect to accept the conveyance
under clause (a) or to terminate this Agreement under clause (b); provided,
however, that if Purchaser fails to give Seller such written notice of its
election within five (5) business days after receipt of Seller’s notice (or the
date such notice is deemed to have been given) giving rise to such election,
Purchaser shall be deemed to have elected to accept the conveyance under clause
(a) and to have so notified Purchaser pursuant to this Section 2.3. For purposes
of this Agreement, “Monetary Objections” shall mean (v) any deed of trust or
similar security instrument entered into by Seller encumbering all or any part
of the Property, (w) any undisputed mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (x)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (y) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.
2.4    Conveyance of Title. At Closing, Seller shall convey and transfer to
Purchaser fee simple title to the Fee Property and its leasehold interest in and
to the Leasehold Estate, in each case subject to the Permitted Exceptions, and
Seller shall cause the Title Company to issue to Purchaser an extended coverage
Owner’s Policy of Title Insurance (the “Title Policy”), covering the Property,
in the full amount of the Purchase Price. Notwithstanding anything contained
herein to the contrary, the Property shall be conveyed subject to the following
matters, which shall be deemed to be Permitted Exceptions:
(a)    the rights of tenants, as tenants only, under the Tenant Leases and any
new Tenant Leases entered into between the Effective Date and Closing and, where
required, approved by Purchaser in accordance with the terms of this Agreement;


5

--------------------------------------------------------------------------------




(b)    the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the Closing Date, subject to adjustment as herein provided;
(c)    local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and
(d)    items shown on the Title Commitment or Survey (including any updates
thereto) and, in each case, not objected to by Purchaser or waived or deemed
waived by Purchaser in accordance with this Article II.
2.5    Pre-Closing “Gap” Title Defects. Whether or not Purchaser shall have
furnished to Seller any notice of title objections pursuant to the foregoing
provisions of this Agreement, Purchaser may, at or prior to Closing, notify
Seller in writing of any objections to title (which for the avoidance of doubt,
may include any new exceptions, new requirements, modifications to any existing
exceptions, modification to any requirements or any other new matter) (i) first
raised by the Title Company or first arising between the effective date of the
Title Commitment and the Closing Date, or (ii) first raised by the Surveyor or
first arising between the effective date of the Survey and the Closing Date
(each being an “Additional Objection”); provided, however, that any Additional
Objections delivered by Purchaser pursuant to this Section 2.5 shall be deemed
to be a Permitted Exception unless notice of such Additional Objections is
delivered to Seller no later than the earlier of (i) the Closing Date or (ii)
the fifth (5th) business day following the date on which such objection is first
disclosed to Purchaser in writing on any update to the Title Commitment or the
Survey. With respect to any such Additional Objections, Seller shall have the
same option to cure and Purchaser shall have the same options to accept title
subject to such Additional Objections or to terminate this Agreement as
applicable pursuant to Section 2.3 hereof to any notice of objections made by
Purchaser before the expiration of the Initial Title Objection Period. If Seller
elects to attempt to cure any such Additional Objections, the original scheduled
Closing Date shall be automatically extended by a reasonable additional time to
effect such cure, but in no event shall the extension exceed thirty (30) days
after the original scheduled Closing Date set forth in Section 4.1 hereof.
ARTICLE III    

DELIVERIES & INSPECTION
3.1    Right of Inspection; Access Agreement.
(a)    Purchaser acknowledges that Seller has delivered or made available to
Purchaser in an electronic data room certain information related to the
Property, reflected in the index of such data room as of the Effective Date, and
such materials shall be deemed the “Deliveries” for all purposes hereunder.
(b)    Purchaser hereby acknowledges that during the period beginning upon April
11, 2017 and ending at 5:00 p.m. (local time at the Property) on May 8, 2017
(hereinafter referred to as the “Inspection Period”), Purchaser has had and
shall have the right pursuant


6

--------------------------------------------------------------------------------




to that certain Access Agreement between Seller and Purchaser, dated as of April
13, 2017 to make a physical inspection of the Property and to examine at such
place or places at the Property, in the offices of the property manager or
elsewhere as the same may be located, any operating files maintained by Seller
or their property manager in connection with the leasing, maintenance, and/or
management of the Property, including, without limitation, the Tenant Leases,
lease files, Operating Agreements, insurance policies, bills, invoices, receipts
and other general records relating to the income and expenses of the Property
(including budgets, accounting and tax records), correspondence, surveys, plans
and specifications, warranties for services and materials provided to the
Property, engineering reports, environmental audits and similar materials, but
excluding materials not directly related to the leasing, maintenance and/or
management of the Property such as Seller’s internal memoranda, financial
projections, appraisals and similar proprietary, confidential or privileged
information, and to interview tenants of the Improvements, and service providers
under the Operating Agreements, and to conduct such non-invasive physical
engineering and other studies and tests on or of the Real Property as Purchaser
deemed appropriate. In no event shall Purchaser be permitted to conduct any
invasive physical studies or tests without Seller’s prior written consent, which
may be granted or withheld in Seller’s sole and absolute discretion.
3.2    Right of Termination. Seller agrees that if Purchaser determines (such
determination to be made in Purchaser’s sole discretion) that the Property is
not suitable for its purposes, Purchaser shall have the right to terminate this
Agreement by giving written notice thereof to Seller prior to the expiration of
the Inspection Period. If Purchaser’s termination is based on the occurrence of
a Refundable Condition, the termination notice shall include a description of
any Refundable Condition, along with reasonable back-up documentation to
evidence such Refundable Condition. If Purchaser gives notice of termination
within the Inspection Period, this Agreement shall terminate and the Inspection
Period Refundable Earnest Money shall be returned to Purchaser and the
Inspection Period Non-Refundable Portion shall be retained by Seller, unless the
notice of termination is based on the occurrence of a Refundable Condition, in
which case the entire amount of the Earnest Money (including the Inspection
Period Non-Refundable Portion) shall be returned to Purchaser. A Refundable
Condition has occurred if: (i) an updated Title Commitment or Survey reveals
liens or encumbrances on the Property not evidenced in the Title Commitment and
Survey delivered pursuant to Section 2.1 and Section 2.2, and Seller does not
elect to cure such lien or encumbrance prior to Closing, (ii) an updated zoning
report reveals a material issue not included in the zoning report provided with
the Deliveries, and Seller does not elect to cure such material issue, (iii) an
updated Phase One environmental report reveals a material environmental issue
not included in the Phase One environmental reports provided with the
Deliveries, (iv) a property condition report includes recommendations to address
within the first five (5) years following the Closing existing or deferred
maintenance items with an estimated cost to repair or replace in excess of NINE
MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED DOLLARS AND 00/HUNDREDS
($9,466,600) and/or (v) Seller is in default of this Agreement beyond any
applicable cure period. Time is of the essence with respect to the provisions of
this Section 3.2. If Purchaser fails to give Seller a notice of termination
prior to the expiration of the Inspection Period, Purchaser shall no longer have
any right to terminate this Agreement under this Section 3.2 and (subject to the
provisions of Section 2.5, the satisfaction of each of the conditions precedent
to


7

--------------------------------------------------------------------------------




Purchaser’s obligation to proceed with Closing, and such other express terms and
provisions of this Agreement) shall be bound to proceed to Closing and
consummate the transaction contemplated hereby pursuant to the terms of this
Agreement. PURCHASER ACKNOWLEDGES THAT PURCHASER’S RIGHT OF TERMINATION UNDER
THIS SECTION 3.2 RELATES TO THE ENTIRE PROPERTY AND PURCHASER MAY NOT TERMINATE
THIS AGREEMENT AS TO ANY INDIVIDUAL PARCEL(S) WHILE ELECTING TO PROCEED WITH THE
ACQUISITION OF OTHER PARCELS WITHIN THE PROPERTY.
ARTICLE IV    

CLOSING
4.1    Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall be held at the offices of Eversheds Sutherland (US) LLP, 999
Peachtree Street, N.E., Atlanta, Georgia 30309 on June 15, 2017 (as may be
extended as expressly provided in this Agreement, the “Closing Date”). At
Closing, Seller and Purchaser shall perform the obligations set forth in,
respectively, Section 4.2 and Section 4.3, the performance of which obligations
shall be concurrent conditions.
4.2    Seller’s Obligations at Closing. At Closing, Seller shall:
(a)    deliver to Purchaser a limited warranty deed in the form attached hereto
as Exhibit F (the “Deed”) in recordable form and duly executed by Seller,
conveying Seller’s interest in the Fee Property, subject only to the Permitted
Exceptions applicable to the Fee Property; the warranty of title in the Deed
shall be only as to claims made by, through or under Seller and not otherwise;
(b)    deliver to Purchaser a counterpart to the Assignment and Assumption of
Ground Lease Documents in the form attached hereto as Exhibit G (the “Ground
Lease Assignment”) in recordable form and duly executed by Seller, conveying
Seller’s interest in the Leasehold Estate, subject only to the Permitted
Exceptions applicable to the Leasehold Estate; the warranty of title in the
Ground Lease Assignment shall be only as to claims made by, through or under
Seller and not otherwise;
(c)    deliver to Purchaser a duly executed Assignment of Landlord’s Interest in
Leases in the form attached hereto as Exhibit H (the “Tenant Lease Assignment”)
conveying the Tenant Lease Rights to Purchaser;
(d)    deliver to Purchaser a duly executed Blanket Conveyance, Bill of Sale,
and Assignment in the form attached hereto as Exhibit I (the “Bill of Sale”)
conveying the Personal Property and Intangibles with the same limited warranty
of title as contained in the Deeds as to those items of Personal Property and
Intangibles but without warranty, express or implied, as to merchantability and
fitness for any purpose;
(e)    deliver to Purchaser such Tenant Estoppels (as defined in Section 5.4(b)
hereof) as are in Seller’s possession;


8

--------------------------------------------------------------------------------




(f)    join with Purchaser to execute a notice in form and content reasonably
satisfactory to Purchaser and Seller which Purchaser shall send to each tenant
under each of the Tenant Leases promptly after Closing informing such tenant of
the sale of the Property and of the assignment to Purchaser of Seller’s interest
in, and obligations under, the Tenant Leases (including, if applicable any
Security Deposits) and directing that all Post-Closing Rents under each such
Tenant Lease shall be paid as set forth in the notice;
(g)    deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of Seller by a duly authorized officer thereof, stating that
the representations and warranties of Seller contained in this Agreement are
true and correct in all material respects as of the Closing Date with
appropriate modifications of those representations and warranties made in
Section 5.1 hereof to reflect any changes therein, exclusively (i) resulting
from actions under Section 5.4(f) or Section 5.4(g) hereof or (ii) identifying
any other immaterial change in the status of a representation or warranty which
results in it not, or no longer, being true and correct and explaining the state
of facts giving rise to the immaterial change. In no event shall Seller be
liable to Purchaser for, or be deemed to be in default hereunder by reason of,
any breach of representation or warranty which results from any change that (y)
occurs between the Effective Date and the Closing Date and (z) is expressly
permitted under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent; provided, however, that the occurrence of any change to a
representation or warranty in this Agreement which is not expressly permitted
under clause (i) or (ii) of this Section 4.2(h) shall constitute the non-
fulfillment of the condition precedent to Purchaser’s obligation to Closing set
forth in Section 4.6(b); provided, that Seller shall have the right, in its sole
discretion, to extend the Closing Date for up to thirty (30) days to cure such
breach; if, despite changes or other matters described in such certificate, the
Closing occurs, Seller’s representations and warranties set forth in this
Agreement shall be deemed to have been modified by all statements made in such
certificate; such certificate shall be subject to the limitations set forth in
Section 5.3 hereof;
(h)    deliver to Purchaser such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller;
(i)    deliver to Purchaser and the Title Company duly executed transfer tax
forms as are required by law, if any, including without limitation, if
applicable, any Certificate of Exemption, Affidavit of Sellers’ Residence and
Affidavit of Gain/Loss, or any of them, to the extent applicable and as may be
required with respect to State of Georgia Withholding Tax pursuant to OCGA
§48-7-128 confirming either that Seller is exempt from any withholding tax with
respect to the sale of the Property or calculating the amount of such
withholding, and if withholding is required under OCGA §48-7-128, Purchaser and
the Title Company shall withhold 3% of the Purchase Price (or such lesser amount
as certified by Seller as due in accordance with OCGA §48-7-128) as required
under and in accordance with OCGA §48-7-128;


9

--------------------------------------------------------------------------------




(j)    deliver to Purchaser and the Title Company a duly executed certification
regarding brokers in the form required by the Title Company and, if required by
the Title Company, a broker’s lien waiver from all such Sellers’ broker(s);
(k)    deliver such additional documents as shall be reasonably requested by the
Title Company or Purchaser or required to consummate the transaction
contemplated by this Agreement, including, without limitation, a customary
owner’s affidavit; provided, however, that in no event shall Seller be required
to indemnify the Title Company, Purchaser, or any other party pursuant to any
such documents, except to the extent that the Title Company requires that the
Seller provide an indemnification to insure over the “gap” at Closing, or
undertake any other material liability not expressly contemplated in this
Agreement, unless Seller elects to do so in its sole discretion;
(l)    deliver to Purchaser and the Title Company affidavits duly executed by
Seller stating that Seller is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended;
(m)    deliver to Purchaser (or make available to Purchaser for pick up) the
Leases, Operating Agreements, items of Personal Property (if applicable),
Intangibles (if applicable), and licenses and permits to be conveyed as set
forth in this Agreement, if any, together with such leasing and property files
and records which are material in connection with the continued operation,
leasing and maintenance of the Property, all to the extent in the possession of
Seller or Seller’s agents. Purchaser shall cooperate with Seller for a period of
two (2) years after Closing in case of Seller’s need in response to any legal
requirement, a tax audit, tax return preparation or litigation threatened or
brought against Seller, by allowing Seller and its agents or representatives
access, upon reasonable advance notice (which notice shall identify the nature
of the information sought by Seller), at all reasonable times to examine and
make copies of any and all instruments, files and records, which right shall
survive the Closing;
(n)    deliver a copy of Seller’s duly executed counterpart to a closing
statement in form and substance acceptable to Seller;
(o)    deliver to Purchaser such SNDAs (as defined in Section 5.4(h)) as are in
Seller’s possession;
(p)    deliver to Purchaser the Ground Lease Estoppel and Bridge Estoppel, to
the extent the same are in Seller’s possession;    
(q)    deliver to Purchaser any Seller Estoppels, Seller Ground Lease Estoppel,
and any Seller Bridge Estoppel that Seller, in its sole discretion, elects to
deliver; and
(r)    deliver to Purchaser possession and occupancy of the Property, subject to
the Permitted Exceptions.
4.3    Purchaser’s Obligations at Closing. At Closing, Purchaser shall:


10

--------------------------------------------------------------------------------




(a)    pay to Seller the full amount of the Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, prior to 5:00 P.M.
(local time at the Property), on the Closing Date, in immediately available
federal funds wire transferred to Seller’s Account pursuant to Section 1.5
above, it being agreed that at Closing the Earnest Money shall be delivered to
Seller by wire transfer of immediately available funds to Seller’s Account and
applied towards payment of the Purchase Price;
(b)    join Seller in execution of the instruments described in Sections 4.2(c),
4.2(d), 4.2(e) and 4.2(g) above, and deliver Purchaser’s original counterparts
of same to Seller;
(c)    deliver to Seller a certificate, dated as of the Closing Date and
executed on behalf of Purchaser by a duly authorized officer thereof, stating
that the representations and warranties of Purchaser contained in this Agreement
are true and correct in all material respects as of the Closing Date;
(d)    deliver to Seller such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser;
(e)    deliver such additional documents as shall be reasonably requested by the
Title Company or Seller or required to consummate the transaction contemplated
by this Agreement, provided, however, that in no event shall Purchaser be
required to undertake any other material liability not expressly contemplated in
this Agreement, unless Purchaser elects to do so in its sole discretion; and
(f)    deliver a copy of Purchaser’s duly executed counterpart to a closing
statement in form and substance acceptable to Purchaser.
4.4    Credits and Prorations.
(a)    All income and expenses in connection with the operation of the Property
shall be apportioned, as of 12:01 a.m. (local time at the Property) on the
Closing Date, as if Purchaser were vested with title to the Property during the
entire Closing Date, such that, except as otherwise expressly provided to the
contrary in this Agreement, Seller shall have the benefit of income and the
burden of expenses for the day preceding the Closing Date and the Purchaser
shall have the benefit of the income and burden of expenses for the Closing Date
and thereafter. Such prorated items shall include, without limitation, the
following:
(i)    rents, if any, as and when collected (the term “rents” as used in this
Agreement includes all payments due and payable by tenants under the Tenant
Leases; provided, however, for purposes of all prorations, only actually
collected rents, and not any delinquent rents, shall be prorated);
(ii)    taxes (including personal property taxes on the Personal Property) and
assessments levied against the Property;


11

--------------------------------------------------------------------------------




(iii)    payments under the Operating Agreements being assumed by Purchaser
pursuant to Section 5.9 below, and the Ground Lease Documents (including without
limitation, any contributions for insurance or allocable shared costs
thereunder);
(iv)    gas, electricity and other utility charges for which Seller is liable,
if any, such charges to be apportioned at Closing on the basis of the most
recent meter reading occurring prior to Closing; and
(v)    any other operating expenses or other items pertaining to the Property
which are customarily prorated between a purchaser and a seller in the county in
which the Property is located.
(b)    Notwithstanding anything contained in the foregoing provisions:
(i)    At Closing, (A) Seller shall credit to the account of Purchaser the
amount of any Security Deposits (to the extent such Security Deposits have not
been applied against delinquent rents or otherwise as provided in the Tenant
Leases), (B) Purchaser shall credit to the account of Seller all refundable cash
or other deposits posted with utility companies serving the Property, or, at
Seller’s option, Seller shall be entitled to receive and retain such refundable
cash and deposits, and (C) Seller shall use commercially reasonable efforts to
effectuate the transfer of all Letters of Credit to Purchaser promptly following
Closing.
(ii)    Any taxes paid at or prior to Closing shall be prorated based upon the
amounts actually paid. If taxes and assessments for the current year have not
been paid before Closing, Seller shall be charged at Closing an amount equal to
that portion of such taxes and assessments which relates to the period before
Closing and Purchaser shall pay the taxes and assessments prior to their
becoming delinquent. Any such apportionment made with respect to a tax year for
which the tax rate or assessed valuation, or both, have not yet been fixed shall
be based upon the tax rate and/or assessed valuation last fixed. To the extent
that the actual taxes and assessments for the current year, when the tax bill is
received, differ from the amount apportioned at Closing, the parties shall make
the appropriate adjusting payment between themselves within thirty (30) days
after Purchaser presents to Seller a copy of the final tax bill, Purchaser’s
calculation of the reproration of the taxes and assessments and appropriate
back-up materials related to the calculation. In addition, Seller may inspect
Purchaser’s books and records related to the Property to confirm Purchaser’s
calculation.
(iii)    Seller shall receive the prorata advantage for Seller’s period of
ownership of any discounts for the prepayment by it of any taxes, water rates or
sewer rents.
(iv)    As to gas, electricity and other utility charges, Seller may, on notice
to Purchaser, elect to pay one or more of all of said items accrued to the date


12

--------------------------------------------------------------------------------




hereinabove fixed for apportionment directly to the person or entity entitled
thereto, and to the extent Seller so elects, such item shall not be apportioned
hereunder, and Seller’s obligation to pay such item directly in such case shall
survive the Closing.
(v)    Any reimbursements payable by any tenant under the terms of any Tenant
Lease affecting the Property as of the Closing Date, which reimbursements
pertain to such tenant’s pro rata share of increased operating expenses or
common area maintenance costs incurred with respect to the Property at any time
prior to the Closing, shall be prorated upon Purchaser’s actual receipt of any
such reimbursements, on the basis of the number of days of Seller’s and
Purchaser’s respective ownership of the Property during the period in respect of
which such reimbursements are payable; and Purchaser agrees to pay to Seller,
Seller’s pro rata portion of such reimbursements within fifteen (15) days after
Purchaser’s receipt thereof. Conversely, if any tenant under any such Tenant
Lease shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within fifteen (15) days following Purchaser’s demand therefor, pay to
Purchaser any amount equal to Seller’s pro rata share of such reimbursement
refund obligations, said proration to be calculated on the same basis as
hereinabove set forth.
(vi)    Purchaser shall be responsible for the payment of (A) all Tenant
Inducement Costs (as defined below in this Section 4.4(b)(vi)) and leasing
commissions which become due and payable (whether before or after Closing) (1)
as a result of any renewals or expansions of existing Tenant Leases, approved or
deemed approved in accordance with Section 5.4 hereof between the Effective Date
and the Closing Date, and (2) under any new Tenant Leases, approved or deemed
approved in accordance with Section 5.4 hereof, entered into between the
Effective Date and the Closing Date, (B) any Tenant Inducement Costs which
become due and payable (whether before or after Closing) pursuant to a Permitted
Lease Action taken before, on or after the Closing Date, and (C) with the
exception of those items identified as Seller costs on Exhibit D attached hereto
(the “Seller Costs”), all Tenant Inducement Costs and leasing commissions which
become due and payable from and after the Closing Date with respect to all
existing Tenant Leases. If, as of the Closing Date, Seller shall have paid any
Tenant Inducement Costs or leasing commissions for which Purchaser is
responsible pursuant to the foregoing provisions, Purchaser shall reimburse
Seller therefor at Closing. At Closing, Purchaser shall receive a credit against
the Purchase Price in an amount equal to the amount of any unpaid Seller Costs.
For purposes hereof, the term “Tenant Inducement Costs” shall mean any out-of-
pocket payments required under a Tenant Lease to be paid by the landlord
(including reasonable legal fees directly related to the Tenant Lease)
thereunder to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including, without limitation, tenant improvement costs,
tenant improvement reimbursements, required common area improvements, lease
buyout costs, and moving, design, refurbishment and club membership or parking
allowances and any loss of income resulting from any free


13

--------------------------------------------------------------------------------




rental period or any waiver or foregoing of any payments or reimbursements
otherwise required from any tenant. Notwithstanding anything contained herein to
the contrary, Seller shall be permitted from time to time between the Effective
Date and the Closing Date to update the Seller Costs (so long as such update
does not decrease the amount of Seller Costs) and the credit that Purchaser
shall receive against the Purchase Price at Closing shall increase by the amount
of any such unpaid Seller Costs, and any such update shall be appropriately
reflected on Exhibit D and the certificate of Seller to be delivered to
Purchaser at Closing in accordance with Section 4.2(h) hereof.
(vii)    Unpaid and delinquent rent collected by Seller and Purchaser after the
Closing Date shall be delivered as follows: (A) if Seller collects any unpaid or
delinquent rent for the Property, Seller shall, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the Closing Date and any period thereafter,
and (B) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the Closing Date. Seller and Purchaser agree that all rent
received by Seller or Purchaser from and after the Closing Date shall be applied
first to current rentals and then to delinquent rentals, if any, in inverse
order of maturity. Purchaser shall use commercially reasonable efforts after
Closing to invoice tenants in the usual course of Purchaser’s operation of the
Property; provided, however, Seller shall be prohibited from taking any action
to collect any such delinquent amounts and Purchaser shall not be required to
institute any litigation to collect such costs. If there shall be any rents or
other charges under any Tenant Leases which, although relating to a period prior
to Closing, do not become due and payable until after Closing or are paid prior
to Closing but are subject to adjustment after Closing (such as year end common
area expense reimbursements and the like), then any rents or charges of such
type received by Purchaser or its agents or Seller or its agents subsequent to
Closing shall, to the extent applicable to a period extending through the
Closing, be prorated between Seller and Purchaser as of Closing and Seller’s
portion thereof shall be remitted promptly to Seller by Purchaser, or if
applicable, and Purchaser’s portion thereof shall be remitted promptly to
Purchaser by Seller.
(viii)    The provisions of this Section 4.4 shall survive Closing.
If any of the items described in this Section 4.4 cannot be apportioned at the
Closing because of the unavailability of information as to the amounts which are
to be apportioned or otherwise, or are incorrectly apportioned at Closing or
subsequent thereto, such items shall be apportioned or reapportioned, as the
case may be, as soon as practicable after the Closing Date or the date such
error is discovered.
4.5    Closing Costs. Seller shall pay (a) the cost of any transfer or
documentary tax which becomes payable by reason of the transfer of the Property;
(b) the fees of any counsel representing


14

--------------------------------------------------------------------------------




it in connection with this transaction; (c) the fees for recording the Deeds and
the Ground Lease Assignment; (d) any and all commissions and fee due to the
broker for the transaction contemplated for by this Agreement; (e) one-half (½)
of any escrow fee which may be charged by the Escrow Agent or the Title Company;
(f) the premium for an extended coverage owners policy of title insurance; and
(g) the cost of the Survey. Purchaser shall pay (v) the fees of any counsel
representing Purchaser in connection with this transaction; (w) the cost of any
title insurance endorsements to the Title Policy, and the cost of any title
insurance coverage in excess of the Purchase Price; (x) the cost of updating the
Survey; and (y) one-half (½) of any escrow fees charged by the Escrow Agent or
the Title Company. All other costs and expenses incident to this transaction and
the closing thereof shall be paid by the party incurring same. For the avoidance
of doubt, in no event shall Seller be responsible for any costs associated with
Purchaser’s financing or lender, including, without limitation, a lender’s
policy of title insurance or recording fees associated with Purchaser’s
financing documents.
4.6    Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
(a)    Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2.
(b)    All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with such modifications to such representations and warranties as are
expressly permitted under clause (i) or (ii) of Section 4.2(h) of this
Agreement).
(c)    Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.
(d)    No later than three (3) business days prior to the Closing Date, Seller
shall have delivered to Purchaser copies of the executed Tenant Estoppels (as
defined in Section 5.4(b)) in either the form attached hereto as Exhibit E-1, or
such Tenant Lease has another form attached, the form attached to such Tenant
Lease, each dated no earlier than thirty (30) days prior to the date of Closing
for tenants under the Tenant Leases who comprise seventy-five percent (75%) of
the rentable square footage which is subject to Tenant Leases in the
Improvements (the “Required Estoppels”), which must include Tenant Estoppels
from the American Cancer Society, Inc., Internap, and US South Communications.
To the extent that any executed Tenant Estoppel is in form and substance which
does not vary materially from the form delivered to such Tenant pursuant to
Section 5.4(b) or the form attached to such Tenant’s lease (in each case, unless
such variance benefits Purchaser and provided that the insertion of knowledge or
materiality qualifiers by a Tenant shall not be deemed a material variance and
provided, further, that item 12 in the form of estoppel, regarding the actual
use of the Premises, and item 15, regarding Tenant’s notice address, are
included for information


15

--------------------------------------------------------------------------------




and estoppel purposes only, and responses (or lack of response) to such items by
a Tenant shall not be deemed a material variance), such Tenant Estoppel shall be
deemed acceptable for purposes of satisfying the Required Estoppels threshold
pursuant to this Section 4.6(d). To the extent that any executed Tenant Estoppel
does not meet the criteria set forth in the immediately preceding sentence, such
Tenant Estoppel shall be used for purposes of satisfying the Required Estoppels
threshold only if it is approved by Purchaser in its reasonable discretion. If
Seller has not been able to obtain the Required Estoppels by the Closing Date,
despite having used its reasonable efforts to do so, Seller shall have the
right, at its sole option to extend the original scheduled Closing Date for up
to thirty (30) days by giving Purchaser notice of such election on the date
which is three (3) business days before the original scheduled Closing Date. In
addition, if Seller has not been able to obtain the Required Estoppels by the
Closing Date (including any extended Closing Date under the immediately
preceding sentence), despite having used its reasonable efforts to do so, Seller
shall have the right, at its sole option, to satisfy the condition set forth in
this Section 4.6(d) by providing an estoppel certificate executed by Seller in
the form of Exhibit E-2 (the “Seller Tenant Lease Estoppel”) for Tenant Leases
which comprise up to fifteen percent (15%) of the rentable square footage which
is subject to Tenant Leases in the Improvements in order to meet the Required
Estoppels threshold. If Seller provides one or more Seller Tenant Lease
Estoppels covering any Tenant Lease for which a Tenant Estoppel executed by the
applicable tenant is subsequently delivered to Purchaser (a “Superseded Seller
Tenant Lease Estoppel”), effective upon Purchaser’s receipt of such Tenant
Estoppel, Seller shall have no further liability under the applicable Superseded
Seller Tenant Lease Estoppel. Seller’s liability under any Seller Tenant Lease
Estoppel shall be subject to and limited by the provisions of Section 5.3
hereof.
(e)    No later than three (3) business days prior to the Closing Date, Seller
shall have delivered to Purchaser, an estoppel executed by the holder of
landlord’s interest (“Ground Lease Owner”) with respect to Ground Lease
Documents in substantially the form attached hereto as Exhibit J-2 (the “Ground
Lease Estoppel”) or, at Seller’s option, an estoppel executed by Seller in
substantially the form attached hereto as Exhibit J-3 (the “Seller Ground Lease
Estoppel”). The delivery of either the Ground Lease Estoppel or the Seller
Ground Lease Estoppel is a condition to Purchaser's obligation to close, but the
inability of Seller to deliver the Ground Lease Estoppel or Seller’s election
not to deliver a Seller Ground Lease Estoppel shall not constitute a default by
Seller hereunder. Seller shall endeavor to obtain the Ground Lease Estoppel
without the knowledge qualifications in section 4 of Exhibit J-2, but the
elimination of such knowledge qualifications from the Ground Lease Estoppel will
not be a condition precedent to Purchaser's obligation to consummate the
Closing. If Seller provides a Seller Ground Lease Estoppel and a Ground Lease
Estoppel executed by Ground Lease Owner is subsequently delivered to Purchaser
(a “Superseded Seller Ground Lease Estoppel”), effective upon Purchaser’s
receipt of such Ground Lease Estoppel, Seller shall have no further liability
under the applicable Superseded Seller Ground Lease Estoppel. Seller’s liability
under any Seller Tenant Lease Estoppel shall be subject to and limited by the
provisions of Section 5.3 hereof.


16

--------------------------------------------------------------------------------




(f)    No later than three (3) business days prior to the Closing Date, Seller
shall have delivered to Purchaser, an estoppel executed by the holders of the
“Apparel Mart Property” (“Apparel Mart Owner”) with respect to that certain
Bridge Agreement, by and among the City of Atlanta, a municipal corporation
organized and existing pursuant to the laws of the State of Georgia; the Atlanta
Apparel Mart, a limited partnership organized and existing pursuant to the laws
of the State of Georgia and Inforum, Ltd., a Georgia limited partnership, dated
August 31, 1987, filed for record September 8, 1987, and recorded in Deed Book
11051, Page 100, aforesaid records; as re-recorded on October 20, 1987 in Deed
Book 11128, Page 89, aforesaid records; and as affected by that certain
Agreement Re-Modification of Bridge Agreement by and between AMC, Inc., a
Georgia corporation and The Equitable Life Assurance Society of the United
States, a New York corporation, dated April 22, 1999, filed for record June 30,
1999, and recorded in Deed Book 26975, Page 81, aforesaid records (collectively,
and as assigned, the “Bridge Agreement”) in substantially the form attached
hereto as Exhibit L-1 (the “Bridge Estoppel”) or, at Seller’s option, an
estoppel executed by Seller in substantially the form attached hereto as Exhibit
L-2 (the “Seller Bridge Estoppel”). The delivery of either the Bridge Estoppel
or the Seller Bridge Estoppel is a condition to Purchaser's obligation to close,
but the inability of Seller to deliver the Bridge Estoppel or Seller’s election
not to deliver a Seller Bridge Estoppel shall not constitute a default by Seller
hereunder. Seller shall endeavor to obtain the Bridge Estoppel without the
knowledge qualifications in section 4 of Exhibit L-1, but the elimination of
such knowledge qualifications from the Bridge Estoppel will not be a condition
precedent to Purchaser's obligation to consummate the Closing. If Seller
provides a Seller Bridge Estoppel and a Bridge Estoppel executed by Apparel Mart
Owner is subsequently delivered to Purchaser (a “Superseded Seller Bridge
Estoppel”), effective upon Purchaser’s receipt of such Bridge Estoppel, Seller
shall have no further liability under the applicable Superseded Seller Bridge
Estoppel. Seller’s liability under any Seller Bridge Estoppel shall be subject
to and limited by the provisions of Section 5.3 hereof.
If any of the conditions in this Section 4.6 have not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right, as its sole remedy for Seller’s failure or inability to
satisfy such condition(s), to terminate this Agreement by written notice to
Seller given prior to the Closing, whereupon Escrow Agent shall return the
Earnest Money to Purchaser, and except for those provisions of this Agreement
which by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.
4.7    Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in its sole discretion:
(a)    Title Company shall have received the Purchase Price as adjusted as
provided herein with unconditional instructions to disburse same to Seller in
accordance with the agreed-upon closing statement simultaneously with Seller's
authorization to release


17

--------------------------------------------------------------------------------




the Deeds and the Ground Lease Assignment for recordation, all pursuant to and
payable in the manner provided for in this Agreement.
(b)    Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3.
(c)    All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.
(d)    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.
ARTICLE V    

REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date:
(a)    Organization and Authority. Seller has been duly organized and is validly
existing under the laws of the state of its formation and the state in which the
Property is located. Seller has the full right, power and authority to enter
into this Agreement and to transfer all of the Property to be conveyed by Seller
pursuant hereto, carry out its obligations hereunder and to consummate or cause
to be consummated the transactions contemplated herein to be made by Seller, and
all requisite action necessary to authorize Seller to enter into this Agreement
and to carry out its obligations hereunder have been, or by the Closing shall
have been, taken. The person or persons signing this Agreement on behalf of
Seller is authorized to do so.
(b)    Pending Actions. With the exception of those items set forth on Schedule
5.1(b) attached hereto, to Seller’s Knowledge, Seller has not received written
notice of, nor does Seller have any knowledge of, any action, suit, arbitration,
litigation unsatisfied order or judgment, governmental investigation or
proceeding pending against the Seller or the Property or the transaction
contemplated by this Agreement.
(c)    Tenant Leases. Exhibit B-1 contains a true, correct and complete list of
the Tenant Leases, and all agreements, amendments, modifications or supplements
thereto executed by the parties to such Tenant Leases in effect as of the
Effective Date. Except for the Tenant Leases, and all agreements, amendments,
modifications or supplements thereto executed by the parties to such Tenant
Leases, set forth on Exhibit B-1, there are no material agreements (written or
oral), amendments, modifications or supplements thereto pursuant to which anyone
has any right to lease, license, use or otherwise occupy the Property, or any
part thereof. Seller has made available to Purchaser for review, true and
complete copies (including all exhibits thereto) of all Tenant Leases (including
all amendments,


18

--------------------------------------------------------------------------------




modifications, and supplements thereto) set forth on Exhibit B-1. To Seller’s
Knowledge, each of the Tenant Leases is in full force and effect. To Seller’s
Knowledge, Seller has not delivered, nor received, any written notices from or
to any of the tenants under the Tenant Leases asserting that either Seller or
any such tenant is in default under any of the respective Tenant Leases (other
than defaults that have been cured). Except as set forth on Exhibit D or as
disclosed in any executed Tenant Estoppel delivered to Purchaser, no tenant
under any Tenant Leases has paid rent in advance of one month. Except as set
forth on Exhibit D, there are no security deposits (whether in the form of cash
or a Letter of Credit) under any Tenant Leases. Except as set forth on Exhibit
D, there are no obligations to pay leasing commissions or other fees or
compensation or Tenant Inducement Costs under the Tenant Leases for the current
terms of the Tenant Leases (expressly excluding obligations in connection with
unexercised extensions or renewals for future terms and other than in connection
with extensions or renewals that Seller may enter into after the Effective Date
under Section 5.4(g)). If any Tenant Estoppel delivered to Purchaser with
respect to any Tenant Lease shall contain any statement of fact, information or
other matter which is inconsistent with the matters stated in Seller’s
representations in this Section 5.1(c), such statement of fact, information or
other matter contained in that Tenant Estoppel shall control and if the Closing
occurs, Seller shall have no liability for a post-closing breach of a
representation in this Section 5.1(c) for any claim based upon a such statement
of fact, information or other matter contained in the Tenant Estoppel; provided,
however, such statement of fact, information or other matter which is materially
inconsistent with the matters stated in Seller’s representations in this Section
5.1(c) shall constitute the non-fulfillment of the condition precedent to
Purchaser’s obligation to Closing set forth in Section 4.6(b). Notwithstanding
anything to the contrary contained in this Agreement, Seller does not represent
or warrant that any particular Tenant Lease shall be in force or effect at
Closing or that the tenants under the Tenant Leases shall have performed their
obligations thereunder. The termination of any Tenant Lease prior to Closing by
reason of the tenant’s default shall not affect the obligations of Purchaser
under this Agreement in any manner or entitle Purchaser to an abatement of or
credit against the Purchase Price or give rise to any other claim on the part of
Purchaser.
(d)    Contracts. To Seller’s Knowledge, as of the Effective Date, there are no
construction, service, equipment, supply, maintenance, repair or concession
agreements in effect as of the Effective Date with respect to the Real Property
that will be binding on Purchaser from and after Closing except for those set
forth on Exhibit C-1.
(e)    Condemnation. As of the Effective Date, to Seller’s Knowledge, Seller has
not received written notice of any condemnation or eminent domain proceedings
pending, or to Seller’s Knowledge, threatened against the Real Property.
(f)    Compliance. To Seller’s Knowledge, Seller has not received written notice
of any, nor does Seller have any knowledge of any material, violations of any
federal, state, county or municipal laws, ordinances, orders, codes, regulations
or requirements (including environmental laws) affecting the Property which have
not been cured.


19

--------------------------------------------------------------------------------




(g)    Ground Lease Documents. To Seller’s Knowledge, and to the extent the same
are in Seller’s possession, Seller has made available to Purchaser for review a
true, correct and complete copy of the Ground Lease Documents (including all
material amendments, modifications, and supplements thereto). To Seller’s
Knowledge, the Ground Lease Documents are in full force and effect. Seller has
not delivered, nor to Seller’s Knowledge, received, any written notices from or
to the Ground Lease Owner asserting that either Seller or Ground Lease Owner is
in default under the Ground Lease Documents (other than defaults that have been
cured).
(h)    No Purchase Options. Seller has not entered into any other outstanding
contracts for the sale of all or any portion of the Property, nor, to Seller’s
Knowledge, do there exist any rights of first offer, first refusal or options to
purchase all or any portion of the Property.
(i)    No Employees. Seller has no employees.
(j)    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” (as those terms are defined in the Internal Revenue Code
of 1986, as amended, and related Income Tax Regulations).
(k)    No Bankruptcy. No bankruptcy, insolvency, reorganization or similar
action or proceeding, whether voluntary or involuntary, is pending, or, to
Seller’s Knowledge, has been threatened against Seller. Seller has not caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets and has not made an assignment for the benefit
of creditors.
(l)    OFAC Compliance. None of Seller nor any of its executive officers,
directors, managers, agents, employees, shareholders, members, partners, and
other investors, or any other person that owns or controls Seller or any entity
on whose behalf Seller acts (but excepting any owners or holders of common stock
in Seller’s parent company and any affiliates, directors, managers, agents,
employees, shareholders, members, partners, and other investors of any joint
venture partners of Seller or its affiliates), is now or at any time through the
Closing Date shall be a person who has been listed on (i) the Specially
Designated Nationals and Blocked Persons List contained in Appendix A to 31
C.F.R., Subtitle B, Part V; (ii) the Denied Persons List, the Entity List, and
the Unverified Parties List maintained by the United States Department of
Commerce; (iii) the List of Terrorists and List of Debarred Parties maintained
by the United States Department of State; and/or (iv) any other similar list
maintained by any federal or state agency or pursuant to any Executive Order of
the President of the United States of America.
5.2    Knowledge Defined. References to the knowledge of Seller (“Seller’s
Knowledge”) shall refer only to the actual knowledge of the Designated Employees
(as defined in this Section 5.2 below) of Cousins Properties Incorporated, and
shall not be construed, by imputation or otherwise, to refer to the knowledge of
any property manager, or to any other officer,


20

--------------------------------------------------------------------------------




agent, manager, representative or employee of or any affiliate thereof or to
impose upon such Designated Employees any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains. As used herein,
the term “Designated Employees” shall refer to Colin Connolly, who shall not
have any personal liability whatsoever in connection with this Agreement, the
representations and warranties contained herein or the instruments to be
delivered at closing in connection herewith.
5.3    Survival of Seller’s Representations and Warranties. The representations
and warranties of Seller set forth in Section 5.1 as updated by the certificate
of Seller to be delivered to Purchaser at Closing in accordance with Section
4.2(h) hereof, as well as the Seller Tenant Lease Estoppel, Seller Ground Lease
Estoppel, or Seller Bridge Estoppel if the same shall have been delivered
pursuant to Section 4.6(d), (e) or (f), respectively, hereof, shall survive
Closing for a period of six (6) months from and after the Closing Date. No claim
for a breach of any representation or warranty of Seller shall be actionable or
payable (a) if the breach in question results from or is based on a condition,
state of facts or other matter which was known to Purchaser prior to Closing,
(b) unless the valid claims for all such breaches collectively aggregate more
than ONE HUNDRED THOUSAND DOLLARS AND 00/HUNDREDS ($100,000.00), in which event
the full amount of such valid claims shall be actionable, up to but not
exceeding the amount of the Cap (as defined in this Section 5.3 below), and (c)
unless written notice (a “Breach Notice”) containing a description of the
specific nature of such breach shall have been given by Purchaser to Seller
prior to the expiration of said six (6) month period and an action shall have
been commenced by Purchaser against Seller within nine (9) months of Closing. As
used herein, the term “Cap” shall mean the total aggregate amount of FOUR
MILLION DOLLARS AND 00/HUNDREDS ($4,000,000.00). In no event shall Seller’s
aggregate liability to Purchaser under this Agreement or the Closing Documents
(as hereinafter defined in Section 9.2) exceed the amount of the Cap.
5.4    Covenants of Seller. Seller hereby covenants with Purchaser as follows:
(a)    From the Effective Date hereof until the Closing or earlier termination
of this Agreement, Seller shall use reasonable efforts to operate and maintain
the Property in a manner generally consistent with the manner in which Seller
has operated and maintained the Property prior to the date hereof, which shall
include, without limitation, maintain the same insurance that Seller has
historically maintained on the Property; provided, however, that Seller shall
not be required to incur any capital expenses at the Property pursuant to or in
connection with this Agreement, unless the failure to incur such capital expense
will result in any default under any Tenant Lease or the Ground Lease Documents.
(b)    No later than fifteen (15) days following the Effective Date, Seller
shall submit to Purchaser for Purchaser’s review and comment or approval a
completed estoppel certificate for each of the tenants of the Property as of the
Effective Date, substantially in the form attached hereto as Exhibit E-1 and
made a part hereof (each, a “Tenant Estoppel”). Within five (5) business days of
such delivery, Purchaser shall provide comments or approve the estoppel
certificates so that Seller may deliver the estoppel certificates to the tenants
of the Property. Seller shall then use reasonable efforts (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser
prior to Closing, written Tenant Estoppels


21

--------------------------------------------------------------------------------




signed by each tenant occupying space in the Fee Improvements; provided that
delivery of such signed Tenant Estoppels shall be a condition of Closing only to
the extent set forth in Section 4.6(d) hereof; and in no event shall the
inability or failure of Seller to obtain and deliver to Purchaser any signed
Tenant Estoppels be a default of Seller hereunder so long as Seller has used
reasonable efforts to obtain same as set forth in this Section 5.4(b).
Notwithstanding the foregoing, Seller does covenant and agree to provide any and
all responses, comments to the estoppel provided to Tenants and other forms of
estoppels received by Tenant to the Purchaser, regardless of whether or not
Seller will elect to include such Tenant Estoppels for purposes of satisfying
the condition set forth in Section 4.6(d) hereof; provided, however, that in any
event such responses, comments and other forms shall be considered a Tenant
Estoppel delivered to Purchaser with respect to the relevant Tenant Lease for
purposes of Section 5.1(c) above.
(c)    From the Effective Date until the Closing or earlier termination of this
Agreement, without Purchaser’s written consent (which shall not be unreasonably
withheld, conditioned or delayed), Seller shall not affirmatively place any
easement, declaration or encumbrance on the Property or any portion thereof
which cannot be released by Seller on or prior to the Closing Date.
(d)    From the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall not amend, modify or terminate any Operating Agreement
(except as otherwise provided herein) or enter into any new Operating Agreements
(each, a “Operating Agreement Action”), unless such Operating Agreements are
terminable within thirty (30) days without cost, without the prior written
consent of Purchaser, such consent not to be unreasonably withheld, conditioned
or delayed; provided, however, that Purchaser’s consent shall not be required
for Seller to take the Operating Agreement Actions set forth on Exhibit C-2 (the
“Permitted Operating Agreement Actions”). Seller shall provide Purchaser of
written notice of any proposed Operating Agreement Action along with a copy of
the proposed agreement. Purchaser agrees to notify Seller in writing within five
(5) business days after its receipt of written notice of a proposed Operating
Agreement Action for which Purchaser’s consent is required under this Section
5.4(f) (but in no event later than the Closing Date, if earlier than the
expiration of such five (5) business day period) of either its approval or
disapproval of such Operating Agreement Action, including in the case of
disapproval its reasons for such disapproval. If Purchaser fails to notify
Seller in writing of its approval or disapproval within the five (5) day time
period (or by the Closing Date, if earlier) for such purpose set forth above,
such failure shall be deemed the approval by Purchaser of such Operating
Agreement Action. Seller shall cause all non-assignable Operating Agreements to
be terminated on or before Closing, at Seller’s sole cost and expense. Seller
shall not remove any items of Personal Property from the Property unless removed
in the ordinary course of owning and operating the Property and replaced with an
item of comparable value.
(e)    A copy of any amendment, renewal or expansion of an existing Tenant Lease
or of any new Tenant Lease which Seller wishes to execute between the Effective
Date and the Closing Date (a “Lease Action”) shall be submitted to Purchaser
prior to execution by


22

--------------------------------------------------------------------------------




the Seller in writing along with a summary of the proposed terms of such Lease
Action. Purchaser agrees to notify Seller in writing within five (5) business
days after its receipt thereof (but in no event later than the Closing Date, if
earlier than the expiration of such five (5) business day period) of either its
approval or disapproval of such Lease Action, including all Tenant Inducement
Costs, leasing commissions and free rent or rent abatements to be incurred in
connection therewith; provided, however, that Purchaser’s consent shall not be
required for Seller to take the Lease Actions set forth on Exhibit B-2 (the
“Permitted Lease Actions”). If Purchaser fails to notify Seller in writing of
its approval or disapproval of a Lease Action within the five (5) day time
period (or by the Closing Date, if earlier) for such purpose set forth above,
such failure shall be deemed the approval of such Lease Action by Purchaser. If
Purchaser notifies Seller that it does not approve a Lease Action for which its
approval is required under this Section 5.4(g), then Seller shall not take such
Lease Action. At Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs, leasing commissions or other expenses, including reasonable
legal fees, incurred by Seller pursuant to Lease Actions approved (or deemed
approved) by Purchaser hereunder.
(f)    At Purchaser’s request, Seller shall cooperate with Purchaser in
delivering subordination, non-disturbance and attornment agreements (“SNDAs”) in
a form reasonably requested by Purchaser’s lender to each of the tenants of the
Property so requested by Purchaser at no more than de minimis cost or expense to
Seller. After such delivery to the tenants, Seller shall use commercially
reasonable efforts to assist Purchaser in obtaining executed SNDAs from each of
the tenants prior to Closing; provided, however, in no event shall Seller be
required by the foregoing to pay any sums (or incur any liability) to any
tenants in connection with its attempts to obtain such SNDAs. Notwithstanding
any provision contained in this Agreement to the contrary, it shall not be a
condition to Purchaser’s obligations hereunder that any SNDAs are obtained from
any of the tenants of the Property.
5.5    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller:
(a)    Organization and Authority. Purchaser has been duly organized and is
validly existing under the laws of the state of its formation. Purchaser has the
full right, power and authority to purchase the Property as provided in this
Agreement and to carry out Purchaser’s obligations hereunder, and all requisite
action necessary to authorize Purchaser to enter into this Agreement and to
carry out its obligations hereunder have been, or by the Closing shall have
been, taken. The person signing this Agreement on behalf of Purchaser is
authorized to do so.
(b)    Pending Actions. There is no action, suit, arbitration, unsatisfied order
or judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, would individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.
(c)    OFAC Compliance. None of Purchaser nor any of its executive officers,
directors, managers, agents, employees, shareholders, members, partners, and
other


23

--------------------------------------------------------------------------------




investors, or any other person that owns or controls Purchaser or any entity on
whose behalf Purchaser acts, is now or at any time through the Closing Date
shall be a person who has been listed on (i) the Specially Designated Nationals
and Blocked Persons List contained in Appendix A to 31 C.F.R., Subtitle B, Part
V; (ii) the Denied Persons List, the Entity List, and the Unverified Parties
List maintained by the United States Department of Commerce; (iii) the List of
Terrorists and List of Debarred Parties maintained by the United States
Department of State; and/or (iv) any other similar list maintained by any
federal or state agency or pursuant to any Executive Order of the President of
the United States of America.
(d)    Source of Funds. Purchaser has available to it unrestricted funds which
it may use in its sole discretion to pay the full Purchase Price and otherwise
comply with the provisions of this Agreement. Purchaser expressly acknowledges
and agrees that its obligations under this Agreement are not contingent upon
Purchaser obtaining financing for the purchase of the Property.
5.6    Survival of Purchaser’s Representations and Warranties. All
representations and warranties of Purchaser shall survive Closing for a period
of six (6) months from and after the Closing Date.
5.7    Hazardous Materials. Purchaser has inspected the Property for the
presence of Hazardous Materials (as hereinafter defined in this Section 5.7),
and, provided that this Agreement is terminated for any reason other than a
default by Seller, upon Seller’s request shall furnish to Seller copies of any
reports received by Purchaser in connection with such hazardous materials
inspection. Purchaser hereby assumes full responsibility for such inspections
and irrevocably waives any claim against Seller arising from the presence of
Hazardous Materials on the Property. Purchaser further agrees that, if at any
time after the Closing, any third party (including, without limitation, any
governmental agency) seeks to hold Purchaser responsible for the presence of, or
any loss, cost or damage associated with, Hazardous Materials in, on, above or
beneath the Real Property or emanating therefrom, then Purchaser releases and
waives any rights it may have against Seller or any of its affiliates in
connection therewith including, without limitation, under CERCLA (as hereinafter
defined in this Section 5.7), and Purchaser agrees that it shall not (a) implead
Seller or any of its affiliates, (b) bring a contribution action or similar
action against Seller or any of its affiliates or (c) attempt in any way to hold
Seller or any of its affiliates responsible with respect to any such matter. As
used herein, “Hazardous Materials” shall mean and include, but shall not be
limited to, any petroleum product and all hazardous or toxic substances, wastes
or substances, any substances which because of their quantitated concentration,
chemical, or active, flammable, explosive, infectious or other characteristics,
constitute or may reasonably be expected to constitute or contribute to a danger
or hazard to public health, safety or welfare or to the environment, including,
without limitation, any hazardous or toxic waste or substances which are
included under or regulated (whether now existing or hereafter enacted or
promulgated, as they may be amended from time to time) including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. Section 9601 et seq. (“CERCLA”), the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., similar state
laws and regulations adopted thereunder.


24

--------------------------------------------------------------------------------




5.8    Operating Agreements. Prior to the expiration of the Inspection Period,
Purchaser shall notify Seller, in writing of those terminable Operating
Agreements that Purchaser is electing to be terminated at Closing. All
assignable Operating Agreements that Purchaser elects not to terminate at
Closing shall be assumed by Seller at or before Closing at the cost and expense
of Seller. If Purchaser fails to provide such notice to Seller of the Operating
Agreements that Purchaser is electing to be terminated at Closing, Purchaser
shall be deemed to have elected to assume all assignable Operating Agreements at
Closing.




ARTICLE VI    

DEFAULT
6.1    Default by Purchaser. If the sale of the Property as contemplated
hereunder is not consummated due to Purchaser’s default hereunder, Seller shall
be entitled, as its sole and exclusive remedy, to terminate this Agreement and
receive the Earnest Money as liquidated damages for the failure of Purchaser to
close the purchase of the Property as obligated hereunder and not as a penalty,
it being agreed between the parties hereto that the actual damages to Seller in
the event of such breach are impractical to ascertain and the amount of the
Earnest Money is a reasonable estimate thereof, Seller hereby expressly waiving
and relinquishing any and all other remedies at law or in equity. The right to
retain the Earnest Money as full liquidated damages is Seller’s sole and
exclusive remedy in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that they shall
not) sue Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. Purchaser hereby waives
and releases any right to (and hereby covenants that it shall not) sue Seller or
seek or claim a refund of the Earnest Money (or any part thereof) on the grounds
it is unreasonable in amount and exceeds Seller’s actual damages or that its
retention by Seller constitutes a penalty and not agreed upon and reasonable
liquidated damages. This Section 6.1 is subject to Section 6.4 hereof.
6.2    Default by Seller. If Seller fails to consummate the sale of the Property
as contemplated hereunder for any reason other than Purchaser’s default or the
failure of a condition of Seller’s obligation to Closing to be met or the
permitted termination of this Agreement by Seller or Purchaser as herein
expressly provided, Purchaser shall be entitled, as its sole remedy, either (a)
to receive the return of the Earnest Money, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
convey the Property to Purchaser, it being understood and agreed that the remedy
of specific performance shall not be available to enforce any other obligation
of Seller hereunder. Purchaser shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money if Purchaser fails to file suit for
specific performance against Seller in a court having jurisdiction in the county
and state in which the Property is located, on or before sixty (60) days
following the date upon which Closing was to have occurred. If specific
performance would not be an effective remedy as the result of Seller’s default
or as a result of a breach of a warranty or representation, Purchaser may, in
lieu of specific performance (but not in lieu of the return of


25

--------------------------------------------------------------------------------




the Earnest Money), have Seller reimburse Purchaser for all of its actual,
third-party, documented costs and expenses in (including, without limitation,
reasonable legal fees and financing costs and fees) in connection with pursuing,
negotiating and performing diligence in connection with this transaction
contemplated for in this Agreement, up to Two Hundred Thousand Dollars
($200,000.00) in the aggregate; provided, that if specified performance is
unavailable because Seller has sold the Property to a third party in violation
of this Agreement, Purchaser shall be permitted to sue Seller for direct and
actual damages (but not consequential or punitive damages).
6.3    Notice of Default; Opportunity to Cure. Neither Seller nor Purchaser
shall be deemed to be in default hereunder until and unless such party has been
given written notice of its failure to comply with the terms hereof and
thereafter does not cure such failure within five (5) business days after
receipt of such notice; provided, however, that this Section 6.3 (i) shall not
be applicable to a Purchaser’s failure to deposit the Earnest Money on the date
required hereunder or to a party’s failure to make any deliveries required of
such party, including the Purchase Price, on the Closing Date and, accordingly,
(ii) shall not have the effect of extending the due date of the Earnest Money
hereunder or the Closing Date.
6.4    Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof, in no
event shall the provisions of Sections 6.1 and 6.2 limit the damages recoverable
by either party against the other party due to the other party’s express
obligation to indemnify such party in accordance with Section 8.1 of this
Agreement.
ARTICLE VII    

RISK OF LOSS
7.1    Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not “major” (as defined in Section 7.3 hereof), this
Agreement shall remain in full force and effect provided Seller performs any
necessary repairs or, at Seller’s option, assigns to Purchaser all of Seller’s
assignable right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies or condemnation awards relating
to the premises in question. If Seller elects to perform repairs upon the
Property, Seller shall use reasonable efforts to complete such repairs promptly
and the Closing Date shall be extended by up to thirty (30) days in order to
allow for the completion of such repairs. If Seller elects to assign a casualty
claim to Purchaser, the Purchase Price shall be reduced by an amount equal to
the deductible amount under Seller’s insurance policy(ies). Upon Closing, full
risk of loss with respect to the Property shall pass to Purchaser.
7.2    Major Damage. In the event of a “major” loss or damage, Purchaser may
terminate this Agreement by written notice to Seller, in which event the Earnest
Money shall be returned to Purchaser. If Purchaser has not elected to terminate
this Agreement within ten (10) days after Seller has sent Purchaser written
notice of the occurrence of major loss or damage, then Purchaser shall be deemed
to have elected to proceed with Closing, in which event Seller shall, at
Seller’s option, either (a) perform any necessary repairs, or (b) assign to
Purchaser all of Seller’s assignable right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. If Seller elects to
perform


26

--------------------------------------------------------------------------------




repairs upon the Property, Seller shall use reasonable efforts to complete such
repairs promptly and the Closing Date shall be extended by up to thirty (30)
days in order to allow for the completion of such repairs. If Seller elects to
assign a casualty claim to Purchaser, the Purchase Price shall be reduced by an
amount equal to the deductible amount under Seller’s insurance policy(ies). Upon
Closing, full risk of loss with respect to the Property shall pass to Purchaser.
7.3    Definition of “Major” Loss or Damage. For purposes of Sections 7.1 and
7.2, “major” loss or damage refers to the following: (a) loss or damage to the
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be equal to or greater
than Ten Million and No/100 Dollars ($10,000,000.00), (b) loss or damage to the
Property or any portion thereof that gives such tenants who occupy, in
aggregate, in excess of ten percent (10%) of the rentable square footage of the
Property the right to terminate their Tenant Leases, (c) loss or damage to the
Property or any portion thereof that gives any party to the Ground Lease
Documents the right to terminate the Ground Lease Documents, or (d) any loss due
to a condemnation which (i) materially adversely affects access to any portion
of the Property, (ii) reduces the parking spaces that constitute any part of the
Property to a number below which is required by applicable law, any Tenant Lease
or the Ground Lease Documents (whichever is greater), or (iii) materially
impairs use of the Property.
ARTICLE VIII    

COMMISSIONS
8.1    Brokerage Commissions. Each of Purchaser and Seller represents and
warrants to the other that it has not dealt with any broker or agent in the
negotiation of this transaction except Cushman & Wakefield (“Broker”) (to which
Broker Seller shall pay a commission upon Closing pursuant to a separate
agreement). Seller agrees that if any person or entity makes a claim against
Purchaser or asserts any lien or any other right against the Property for
brokerage commissions or finder’s fees related to the sale of any of the
Property by Seller to Purchaser, and such claim is made by, through, or on
account of any acts or alleged acts of Seller and/or any of its representatives,
Seller shall protect, indemnify, defend, and hold the Purchaser free and
harmless from and against any and all loss, liability, cost, damage, and expense
(including reasonable attorneys’ fees) in connection therewith. Purchaser agrees
that if any person or entity makes a claim against Seller or asserts a lien or
any other right against the Property, for brokerage commissions or finder’s fees
related to the sale of the Property by Seller to Purchaser, and such claim is
made by, through, or on account of any acts or alleged acts of Purchaser and/or
any of its representatives, Purchaser shall protect, indemnify, defend and hold
Seller free and harmless from and against any and all loss, liability, cost,
damage and expense (including reasonable attorneys’ fees) in connection
therewith. The provisions of this Section 8.1 shall survive Closing or any
termination of this Agreement.
ARTICLE IX    

DISCLAIMERS AND WAIVERS


27

--------------------------------------------------------------------------------




9.1    No Reliance on Documents. Except as expressly stated herein, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees
that, except as expressly stated herein, all materials, data and information
delivered by Seller to Purchaser in connection with the transaction contemplated
hereby are provided to Purchaser as a convenience only and that any reliance on
or use of such materials, data or information by Purchaser shall be at the sole
risk of Purchaser, except as otherwise expressly stated herein. Without limiting
the generality of the foregoing provisions, Purchaser acknowledges and agrees
that, except as expressly stated herein, (a) any environmental or other report
with respect to the Property which is delivered by Seller to Purchaser shall be
for general informational purposes only, (b) Purchaser shall not have any right
to rely on any such report delivered by Seller to Purchaser, but rather shall
rely on its own inspections and investigations of the Property and any reports
commissioned by Purchaser with respect thereto, and (c) neither Seller, any
affiliate of Seller nor the person or entity which prepared any such report
delivered by Seller to Purchaser shall have any liability to Purchaser for any
inaccuracy in or omission from any such report. The provisions of this Section
9.1 shall survive Closing or any termination of this Agreement.
9.2    DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
DOCUMENTS TO BE DELIVERED AT CLOSING PURSUANT TO SECTIONS 4.2 AND 4.3 HERETO
(THE “CLOSING DOCUMENTS”), IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING
AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S
LIMITED WARRANTY OF TITLE TO BE SET FORTH IN THE DEEDS AND THE GROUND LEASE
ASSIGNMENT), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS,
THE TRUTH, ACCURACY OR COMPLETENESS OF THE DELIVERIES OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT AND THE CLOSING DOCUMENTS. PURCHASER HAS
NOT RELIED AND SHALL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, THE DELIVERIES) MADE OR FURNISHED BY SELLER,
THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR THE CLOSING DOCUMENTS.


28

--------------------------------------------------------------------------------




PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR SHALL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND SHALL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR THE
CLOSING DOCUMENTS, UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AND ITS PARTNERS’ RESPECTIVE
OFFICERS, DIRECTORS, PARTNERS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER’S AND ITS PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, MEMBERS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY.
PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS
MATERIALS OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER
THE CLOSING DATE, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE THE
RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
PURCHASER.
ARTICLE X    

MISCELLANEOUS
10.1    Confidentiality. Prior to Closing, Purchaser and its representatives
shall hold in strictest confidence all data and information obtained with
respect to Seller or its business that is not otherwise generally known or
available from sources other than the Deliveries, whether obtained before or
after the execution and delivery of this Agreement, and shall not disclose the
same to others; provided, however, that it is understood and agreed that
Purchaser may disclose such data


29

--------------------------------------------------------------------------------




and information to the employees, consultants, accountants and attorneys of
Purchaser, Purchaser’s potential investors and lenders and each of their
respective employees, consultants, accountants and attorneys provided that such
persons have been advised to treat data and information confidentially. If this
Agreement is terminated or Purchaser fails to perform hereunder, Purchaser shall
promptly return to Seller or otherwise destroy any statements, documents,
schedules, exhibits or other written information obtained from Seller in
connection with this Agreement or the transaction contemplated herein. In the
event of a breach or threatened breach by Purchaser or its agents or
representatives of this Section 10.1, Seller shall be entitled to an injunction
restraining Purchaser or its agents or representatives from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting Seller from pursuing any other available remedy at law or in equity
for such breach or threatened breach. The provisions of this Section 10.1 shall
survive Closing or any termination of this Agreement.
10.2    Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement shall be made only in the form approved by Purchaser and
Seller; provided that Seller shall be entitled to make such disclosures as
Seller’s legal counsel shall determine are advisable or required by law or
consistent with Seller’s previous practices (by way of example and not
limitation, 8K or other filings).
10.3    Discharge of Obligations. The acceptance of the Deeds and the Ground
Lease Assignment by Purchaser shall be deemed to be a full performance and
discharge of every representation and warranty made by Seller herein and every
agreement and obligation on the part of Seller to be performed pursuant to the
provisions of this Agreement, except those which are herein specifically stated
to survive Closing.
10.4    Assignment. Seller may assign its rights and obligations under this
Agreement in connection with and pursuant to any internal transfers affecting
the direct or indirect interests in Seller without Purchaser’s consent or
approval and upon prior written notice to Purchaser so long as, following the
consummation of any such internal transfer, Seller continues to be controlled by
Cousins Properties Incorporated and the assignee assumes all obligations of
Seller hereunder. Purchaser may not assign its rights under this Agreement to
anyone other than a Permitted Assignee (as defined in this Section 10.4 below)
without first obtaining Seller’s written approval which may be given or withheld
in Seller’s sole discretion. Subject to the conditions set forth in this Section
10.4, Purchaser may assign its rights under this Agreement to a Permitted
Assignee without the prior written consent of Seller. If Purchaser desires to
assign its rights under this Agreement to a Permitted Assignee, Purchaser shall
send written notice to Seller at least five (5) business days prior to the
effective date of such assignment stating the name and, if applicable, the
constituent persons or entities of the Permitted Assignee. Such assignment shall
not become effective until such Permitted Assignee executes an instrument
reasonably satisfactory to Seller in form and substance whereby the Permitted
Assignee makes each of the representations and warranties made by Purchaser in
this Agreement and expressly assumes each of the obligations of Purchaser under
this Agreement, including specifically, without limitation, all obligations
concerning the Earnest Money. No assignment shall release or otherwise relieve
Purchaser from any obligations hereunder, and Purchaser named herein shall
remain primarily liable to Seller for the performance of any such


30

--------------------------------------------------------------------------------




liabilities or obligations notwithstanding any such assignment or transfer.
Notwithstanding the foregoing, no assignment or transfer by Purchaser will be
permitted, whether to a Permitted Assignee or otherwise, if such assignment or
transfer would, in Seller’s opinion, cause the transactions contemplated by this
Agreement to violate any provision of applicable law. For purposes of this
Section 10.4, the term “Permitted Assignee” shall mean a limited liability
company which is controlled by or under common co-control with Purchaser and/or
Carter Validus Operating Partnership II L.P.
10.5    Notices. Any notice pursuant to this Agreement shall be given in writing
by (a) personal delivery, or (b) reputable overnight delivery service with proof
of delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) e-mail transmission sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee shall have designated by written
notice sent in accordance herewith, and shall be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of e-mail transmission, as of the
date of the e-mail transmission provided that an original of such notice sent by
e-mail transmission is also sent to the intended addressee by means described in
clauses (a), (b) or (c) above within twenty four (24) hours of the original
e-mail transmission. Unless changed in accordance with the preceding sentence,
the addresses for notices given pursuant to this Agreement shall be as follows:
If to Seller:    c/o Cousins Properties Incorporated
    191 Peachtree Street, NE
    Suite 500
    Atlanta, Georgia 30303
    Attn: Colin Connolly and Pamela F. Roper, Esq.
    E-mail: ColinConnolly@cousinsproperties.com;
         PamRoper@cousinsproperties.com
with a copy to:    Eversheds Sutherland (US) LLP
999 Peachtree Street, NE
Atlanta, Georgia 30309
Attn: Kristina Kopf Thomas, Esq.
E-mail: KristinaThomas@eversheds-sutherland.com
If to Purchaser:    Carter Validus Properties II, LLC
Delaware limited liability company                
4890 W. Kennedy Blvd.
Suite 650                
Tampa, FL 33609
Attn: Lisa Collado
Telephone: (813) 316-4244
Facsimile: (813) 287-0397
Email: lcollado@cvreit.com
            


31

--------------------------------------------------------------------------------




with a copy to:    GrayRobinson, P.A.
401 E. Jackson Street, Suite 2700
Tampa, Florida 33602                
Attention: Stephen L. Kussner, Esquire
Telephone: (813) 273-5296
Facsimile: (813) 273-5145
Email: stephen.kussner@gray-robinson.com


10.6    Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.
10.7    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State in which
the Property is located, in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or legal holiday under the laws
of the State in which the Property is located. The final day of any such period
shall be deemed to end at 5 p.m. (local time at the Property).
10.8    Successors and Assigns. Subject to Section 10.4 hereof, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto.
10.9    Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.
10.10    Counterparts. This Agreement may be executed in counterparts, and all
such executed counterparts shall constitute the same agreement. It shall be
necessary to account for only one such counterpart in proving this Agreement. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.
10.11    Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.
10.12    Applicable Law. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Purchaser and Seller agrees that the provisions of this Section
10.12 shall survive the Closing of the transaction contemplated by this
Agreement.


32

--------------------------------------------------------------------------------




10.13    No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and shall be for the
benefit of Seller and Purchaser (and any Permitted Assignee) only and are not
for the benefit of any third party, and accordingly, no third party shall have
the right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.
10.14    Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:


(1)
Exhibit A-1
- Legal Description of the Land (Fee Property)
(2)
Exhibit A-2
- Legal Description of the Land (Leasehold Estate)
(4)
Exhibit B-1
- Schedule of Tenant Leases
(5)
Exhibit B-2
- Permitted Lease Actions
(6)
Exhibit C-1
- Schedule of Operating Agreements
(7)
Exhibit C-2
- Permitted Operating Agreement Actions
(8)
Exhibit D
- Tenant Inducement Costs
(9)
Exhibit E-1
- Form of Tenant Estoppel
(10)
Exhibit E-2
- Form of Seller Tenant Lease Estoppel
(11)
Exhibit F
- Form of Deed
(12)
Exhibit G
- Form of Ground Lease Assignment
(13)
Exhibit H
- Form of Tenant Lease Assignment
(14)
Exhibit I
- Form of Bill of Sale
(15)
Exhibit J-1
- Ground Lease Documents
(16)
Exhibit J-2
- Form of Ground Lease Estoppel
(17)
Exhibit J-3
- Form of Seller Ground Lease Estoppel
(18)
Exhibits K
- Form of SEC Letter
(19)
Exhibit L-1
- Form of Bridge Estoppel
(20)
Exhibit L-2
- Form of Seller Bridge Estoppel
(21)
Schedule 5.1(b)
- Schedule of Pending Actions



10.15    Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
10.16    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
10.17    Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement,


33

--------------------------------------------------------------------------------




except for such obligations as are specifically stated herein to survive the
termination of this Agreement.
10.18    Survival. The provisions of the following Sections of this Agreement
shall survive Closing and shall not be merged into the execution and delivery of
the Deeds and the Ground Lease Assignment: 3.1(b); 4.2(n); 4.4; 5.2; 5.3; 5.6;
5.7; 8.1; 9.1; 9.2; and, except for Sections 10.1, 10.2 and 10.19, all the
Sections contained in this Article X.
10.19    Exchange. Purchaser and Seller each acknowledge that either Seller or
Purchaser may elect to structure this transaction as part of an overall
transaction intended to be an exchange of like-kind properties (“Exchange”)
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended, and
the regulations and proposed regulations thereunder. The parties hereby agree
that if either party (the “Electing Party”) wishes to make such election, it
must do so prior to Closing by delivering written notice to the other party (the
“Non-Electing Party”) at least three (3) business days prior to Closing. The
Non-Electing Party agrees to reasonably cooperate with the Electing Party at no
cost or expense to the Non-Electing Party in connection with the Exchange and
shall at Closing acknowledge having received notice of the Electing Party’s
transfer of its rights (but not its obligations) under this Agreement to a
“qualified intermediary,” but only on the condition that the following terms and
conditions are satisfied:
(a)    There shall be no liability to the Non-Electing Party, and the
Non-Electing Party shall have no obligation to take title to any property in
connection with the Exchange;
(b)    The Electing Party shall in all events be responsible for all costs and
expenses related to the Exchange, including those of the Non-Electing Party, and
shall fully indemnify, defend and hold the Non-Electing Party harmless from and
against any and all liability, claim, damages, expenses (including reasonable
attorneys’ fees), proceedings and causes of action of any kind or nature
whatsoever arising out of, connected with or in any manner related to the
Exchange that would not have been incurred by the Non- Electing Party if the
transaction had occurred without structuring it as an Exchange;
(c)    In no way shall the Closing be contingent upon or otherwise subject to or
delayed by the consummation of the Exchange, and the Electing Party shall not be
relieved of its obligation to timely perform in accordance with the terms of
this Agreement notwithstanding any failure, for any reason, of the Exchange to
be consummated;
(d)    The Non-Electing Party shall have no responsibility or liability to any
third party involved in the Exchange;
(e)    The Non-Electing Party shall not be required to make any representations
or warranties nor assume any obligations or liabilities, nor incur any
liability, cost or expense whatsoever in connection with the Exchange;
(f)    The Exchange shall not release the Electing Party from any
representation, warranty, covenant or obligation of the Electing Party or
diminish any right or remedy of the Non-Electing Party with respect to the
Electing Party;


34

--------------------------------------------------------------------------------




(g)    The Exchange shall not adversely affect the Non-Electing Party in any
respect or change any of the economic terms and conditions of the transaction
with respect to the Non-Electing Party; and
(h)    The Non-Electing Party shall not be responsible for compliance with or be
deemed to have made any representation or warranty with respect to the Exchange
or its compliance with applicable laws.
10.20    TIME OF ESSENCE. TIME IS OF THE ESSENCE WITH RESPECT TO EACH AND EVERY
PROVISION OF THIS AGREEMENT.
10.21    SEC Information. Seller acknowledges that Purchaser is, or may elect to
assign all of its right, title and interest in and to the Agreement to a company
that is subject to the requirements of the Exchange Act and/or the Securities
Act (a “Registered Company”) promoted by the Purchaser or to an affiliate of a
Registered Company (a “Registered Company Affiliate”). In the event Purchaser is
a Registered Company or Purchaser’s assignee under the Contract is a Registered
Company or a Registered Company Affiliate, the Registered Company will be
required to make certain filings with the U.S. Securities and Exchange
Commission (“SEC”) required under SEC Rule 3-14 of Regulation S-X (the “SEC
Filings”) that relate to previous fiscal years for the Property. To assist the
Registered Company with the preparation of the SEC Filings, Seller agrees to,
and shall, provide Purchaser and the Registered Company with such reasonably
requested financial information regarding the Property and/or the tenants and
any subtenants for the years reasonably requested by Purchaser, the Registered
Company, and/or Purchaser’s or the Registered Company’s auditors. Such
information may include, but is not limited to, bank statements, operating
statements, general ledgers, cash receipts schedules, invoices for expenses and
capital improvements, insurance documentation, and accounts receivable aging
related to the Property and/or the tenants (“SEC Filing Information”). To the
extent that such SEC Filing Information is in Seller’s possession and control,
Seller shall deliver the SEC Filing Information reasonably requested by
Purchaser, the Registered Company and/or Purchaser’s or the Registered Company’s
auditors prior to the expiration of the Inspection Period, and Seller agrees to
reasonably cooperate with Purchaser, the Registered Company and Purchaser’s or
the Registered Company’s auditors regarding any inquiries by Purchaser, the
Registered Company and Purchaser’s or the Registered Company’s auditors
following receipt of such information, including delivery by Seller of an
executed representation letter prior to Closing in form and substance requested
by Purchaser’s or the Registered Company’s auditors and reasonably acceptable to
Seller (“SEC Filings Letter”). A sample SEC Filings Letter is attached to the
Contract as Exhibit K; however, Purchaser’s and/or the Registered Company’s
auditors may request additions and/or revisions to such letter following review
of the SEC Filing Information provided by Seller, which shall be subject to
Seller’s review. Seller consents to the disclosure of the SEC Filing Information
in any SEC Filings by the Registered Company. Seller’s obligations under this
Section 10.21 shall survive the Closing and not be merged therein.
10.22    Contracts. Seller shall not enter into any option or agreement for the
sale of the Property to a party other than Purchaser or its assign (including
any so-called “back-up” contracts which are expressly prohibited) prior to the
termination of this Agreement.


35

--------------------------------------------------------------------------------




[signature page follows]


36

--------------------------------------------------------------------------------





SELLER:
250 WILLIAMS STREET LLC,
a Georgia limited liability company
By: /s/ Colin Connolly
Name: Colin Connolly
Title: Executive Vice President
PURCHASER:
CARTER VALIDUS PROPERTIES II, LLC,
a Delaware limited liability company




By:/s/ Lisa Collado
Name: Lisa Collado
Title: Vice President









--------------------------------------------------------------------------------





EXHIBIT A-1
LEGAL DESCRIPTION OF THE LAND
(FEE PROPERTY)
All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia and being more particularly described as
follows:
Beginning at the point of intersection of the northern right-of-way line of
Harris Street (having a 60-foot right-of-way) with the western right-of-way line
of Williams Street (having a 60-foot right-of-way), and running thence North 89
degrees 49 minutes 42 seconds West, along said right-of-way line of Harris
Street, a distance of 387.30 feet to the point of intersection of said
right-of-way line of Harris Street with the eastern right-of-way line of
Centennial Olympic Park Drive f/k/a Techwood Drive (having a 60-foot
right-of-way); thence North 00 degrees 44 minutes 41 seconds East, along said
right-of-way line of Centennial Olympic Park Drive f/k/a Techwood Drive, a
distance of 407.09 feet to the point of intersection of right-of-way line of
Centennial Olympic Park Drive f/k/a Techwood Drive with the southern
right-of-way line of Baker Street (having a 60-foot right-of-way); thence South
89 degrees 31 minutes 45 seconds East, along said right-of-way line of Baker
Street, a distance of 385.21 feet to the point of intersection of said
right-of-way line of Baker Street with said right-of-way line of Williams
Street; thence South 00 degrees 27 minutes 07 seconds West, along said
right-of-way line of Williams Street, a distance of 145.22 feet to a point on
said right-of-way line of Williams Street; thence leaving said right-of-way line
of Williams Street, and running North 89 degrees 31 minutes 49 seconds West a
distance of 115.00 feet to a point; thence South 00 degrees 28 minutes 11
seconds West a distance of 31.34 feet to a point; thence North 89 degrees 31
minutes 49 seconds West a distance of 9.94 feet to a point; thence South 00
degrees 34 minutes 51 seconds West a distance of 33.42 feet to a point; thence
South 89 degrees 01 minute 59 seconds East a distance of 125.03 feet to a point
on sad right-of-way line of Williams Street; thence South 00 degrees 27 minutes
07 seconds West, along said right-of-way line of Williams Street, a distance of
194.00 feet to the Point of Beginning.
The above-described property is shown as 3.42050 acres on and is described
according to plat of survey prepared for JPMorgan Chase Bank, N.A., its
successors and assigns, J.P. Morgan Mortgage Capital Inc., 250 Williams Street
LLC and Piedmont Title Insurance Agency, Inc. as agent for First American Title
Insurance Company, by V.T. Hammond, Georgia Registered Land Surveyor No. 2554,
Watts & Browning Engineers, Inc., dated June 15, 1998, last revised August 20,
2007, which said plat of survey is incorporated herein by this reference and
made a part of this description.
EASEMENTS AND OTHER INTERESTS IN REAL PROPERTY CONTAINED IN THAT CERTAIN BRIDGE
AGREEMENT BETWEEN THE CITY OF ATLANTA, THE ATLANTA APPAREL MART AND INFORUM,
LTD., DATED AUGUST 31, 1987, RECORDED IN DEED BOOK 11051. PAGE 100, AFORESAID
RECORDS; AS RERECORDED IN DEED BOOK 11128, PAGE 89. AFORESAID RECORDS; AGREEMENT
BETWEEN THE ATLANTA APPAREL MART AND INFORUM ASSOCIATES, DATED OCTOBER 20, 1987,
RECORDED IN DEED BOOK 11131, PAGE 319. AFORESAID RECORDS; AS MODIFIED BY
AGREEMENT RE MODIFICATION OF BRIDGE AGREEMENT BETWEEN AMC. INC. AND EQUITABLE
LIFE ASSURANCE OF THE UNITED STATES, DATED APRIL 22, 1999, RECORDED IN DEED BOOK
26975, PAGE 81, AFORESAID RECORDS.






A-1

--------------------------------------------------------------------------------






EXHIBIT A-2
LEGAL DESCRIPTION OF THE LAND
(LEASEHOLD ESTATE)
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 78 OF THE 14TH
DISTRICT OF FULTON COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEGINNING AT A POINT LOCATED ON THE WESTERN RIGHT-OF-WAY LINE OF WILLIAMS STREET
(HAVING A 60-FOOT RIGHT-OF-WAY), SAID POINT BEING LOCATED NORTH 00 DEGREES 27
MINUTES 07 SECONDS EAST A DISTANCE OF 194.00 FEET, AS MEASURED ALONG SAID
RIGHT-OF-WAY OF WILLIAMS STREET, FROM THE POINT OF INTERSECTION OF SAID
RIGHT-OF-WAY LINE OF WILLIAMS STREET WITH THE NORTHERN RIGHT-OF-WAY LINE OF
HARRIS STREET (HAVING A 60-FOOT RIGHTOF- WAY); AND RUNNING THENCE NORTH 89
DEGREES 01 MINUTE 59 SECONDS WEST A DISTANCE OF 125.03 FEET TO A POINT; THENCE
NORTH 00 DEGREES 34 MINUTES 51 SECONDS EAST A DISTANCE OF 33.42 FEET TO A POINT;
THENCE SOUTH 89 DEGREES 31 MINUTES 49 SECONDS EAST A DISTANCE OF 9.94 FEET TO A
POINT; THENCE NORTH 00 DEGREES 28 MINUTES 11 SECONDS EAST A DISTANCE


A-2

--------------------------------------------------------------------------------






EXHIBIT B-1
SCHEDULE OF TENANT LEASES


American Cancer Society
•
Lease Agreement dated as of August 1, 2006 by and between Cousins Properties
Inc. and American Cancer Society, Inc.

•
First Amendment to Lease Agreement dated as of February 7, 2007 by and between
Cousins Properties Inc., a Georgia corporation and American Cancer Society,
Inc., a New York not-for-profit corporation.

•
Second Amendment to Lease Agreement dated as of June 6, 2007 by and between
Cousins Properties Inc., a Georgia corporation and American Cancer Society,
Inc., a New York not-for-profit corporation.

•
Third Amendment to Lease Agreement dated as of October 8, 2007 by and between
250 Williams Street LLC, a Georgia limited liability company and American Cancer
Society, Inc., a New York not-for-profit corporation.

•
Fourth Amendment to Lease Agreement dated as of December 1, 2007 by and between
250 Williams Street, LLC and American Cancer Society, Inc.

•
Fifth Amendment to Lease Agreement dated as of June 15, 2010 by and between 250
Williams Street, LLC and American Cancer Society, Inc.

•
Sixth Amendment to Lease Agreement dated as of March 8, 2012 by and between 250
Williams Street, LLC and American Cancer Society, Inc.

•
Seventh Amendment to Lease Agreement dated as of November 30, 2012 by and
between 250 Williams Street LLC, a Georgia limited liability company and
American Cancer Society, Inc., a New York corporation.

•
Eighth Amendment to Lease Agreement dated as of October 26, 2015 by and between
250 Williams Street, LLC, a Georgia limited liability company and American
Cancer Society, Inc., a New York Corporation.

•
Ninth Amendment to Lease Agreement dated as of July 12, 2016 by and between 250
Williams Street, LLC, a Georgia limited liability company and American Cancer
Society, Inc., a New York Corporation.



CenturyLink fka Savvis fka Cable and Wireless
•
Lease agreement dated as of July 16, 1999 by and between Cousins Properties
Incorporated and Cable & Wireless USA, Inc., a District of Columbia corporation

•
First Amendment to lease dated as of April 5, 2001 by and between Cousins
Properties Incorporated, a Georgia corporation and Cable & Wireless USA, Inc., a
District of Columbia corporation

•
Second Amendment to lease dated as of October 1, 2004 by and between Cousins
Properties Incorporated, a Georgia corporation and SAVVIS, Inc., a Missouri
corporation



B-1

--------------------------------------------------------------------------------





•
Third Amendment to lease dated as of May 5, 2014 by and between 250 Williams
Street, LLC, a Georgia corporation and SAVVIS Communications Corporation, a
Missouri corporation d/b/a CenturyLink Technology Solutions

•
Fourth Amendment to lease dated as of May 5, 2014 by and between 250 Williams
Street, LLC, a Georgia corporation and SAVVIS Communications Corporation, a
Missouri corporation d/b/a CenturyLink Technology Solutions



Georgia Lottery Corporation
•
Lease Agreement dated as of April 15, 1993 by and between Inforum Associates, a
Georgia general partnership, and Georgia Lottery Corporation, a body politic and
an instrumentality of the State of Georgia.

•
First Amendment to Lease Agreement dated as of July 1, 1993 by and between
Inforum Associates, a Georgia general partnership and Georgia Lottery
Corporation, a body politic and an instrumentality of the State of Georgia.

•
Second Amendment to Lease Agreement dated as of February 26, 2002 by and between
Cousins Properties Inc, a Georgia corporation and Georgia Lottery Corporation, a
body politic and an instrumentality of the State of Georgia.

•
Third Amendment to Lease Agreement dated as of July 1, 2008 by and between 250
Williams St LLC, and Georgia Lottery Corporation, a body politic and an
instrumentality of the State of Georgia.

•
Fourth Amendment to Lease Agreement dated as of September 18, 2008 by and
between 250 Williams St LLC, and Georgia Lottery Corporation, a body politic and
an instrumentality of the State of Georgia.

•
Fifth Amendment to Lease Agreement dated as of September 3, 2013 by and between
250 Williams Street LLC, a Georgia limited liability company and Georgia Lottery
Corporation, a body corporate and politic and an instrumentality of the State of
Georgia.

•
Sixth Amendment to Lease Agreement dated as of April 3, 2014 by and between 250
Williams Street LLC, a Georgia limited liability company and Georgia Lottery
Corporation, a body corporate and politic and an instrumentality of the State of
Georgia.

•
Seventh Amendment to Lease Agreement dated as of August 21, 2014 by and between
250 Williams Street LLC, a Georgia limited liability company and Georgia Lottery
Corporation, a body corporate and politic and an instrumentality of the State of
Georgia.

•
Eighth Amendment to Lease Agreement dated as of October 15, 2014 by and between
250 Williams Street LLC, a Georgia limited liability company and Georgia Lottery
Corporation.



Inteliquent Inc fka Neutral Tandem
•
Lease Agreement dated as of March 31, 2005 by and between Cousins Properties
Inc, and Neutral Tandem, Inc.



B-2

--------------------------------------------------------------------------------





•
First Amendment to Lease Agreement dated as of August 4, 2014 by and between 250
Williams Street LLC, a Georgia limited liability company and Inteliquent Inc, a
Delaware corporation formerly known as Neutral Tandem, Inc.



Internap Network Services
•
Lease Agreement dated as of January 10, 2000 by and between Cousins Properties
Inc, a Georgia Corporation, and CO Space Properties, LLC, a Delaware limited
liability company.

•
First Amendment to Lease Agreement dated as of May 5, 2000 by and between
Cousins Properties Inc, a Georgia corporation and CO Space Properties, LLC, a
Delaware limited liability company.

•
Second Amendment to Lease Agreement dated as of October 31, 2002 by and between
Cousins Properties Inc, a Georgia corporation and CO Space Properties, LLC, a
Delaware limited liability company.

•
Third Amendment to Lease Agreement dated as of June 18, 2004 by and between
Cousins Properties Inc, a Georgia corporation and CO Space Properties, LLC, a
Delaware limited liability company.

•
Fourth Amendment to Lease Agreement dated as of October 1, 2004 by and between
Cousins Properties Inc, a Georgia corporation and CO Space Properties, LLC, a
Delaware limited liability company.

•
Fifth Amendment to Lease Agreement dated as of March 28, 2005 by and between
Cousins Properties Inc, a Georgia corporation and CO Space Properties, LLC, a
Delaware limited liability company.

•
Sixth Amendment to Lease Agreement dated as of June 13, 2008 by and between 250
Williams St LLC, a Georgia limited liability company and CO and CO Space
Properties, LLC, a Delaware limited liability company.

•
Seventh Amendment to Lease Agreement dated as of November 10, 2008 by and
between 250 Williams St LLC, a Georgia limited liability company and CO and CO
Space Properties, LLC, a Delaware limited liability company.

•
Eighth Amendment to Lease Agreement dated as of February 26, 2009 by and between
250 Williams St LLC, a Georgia limited liability company and CO and CO Space
Properties, LLC, a Delaware limited liability company.

•
Ninth Amendment to Lease Agreement dated as of October 29, 2012 by and between
250 Williams St LLC, a Georgia limited liability company and CO Space
Properties, LLC, a Delaware limited liability company.

•
Tenth Amendment to Lease Agreement dated as of October 6, 2014 by and between
250 Williams St LLC, a Georgia limited liability company and Internap Network
Services Corporation, a Delaware corporation.

•
Eleventh Amendment to Lease Agreement dated as of October 26, 2015 by and
between 250 Williams St LLC, a Georgia limited liability company and Internap
Network Services Corporation, a Delaware corporation.



B-3

--------------------------------------------------------------------------------





•
Twelfth Amendment to Lease Agreement dated as of July 5, 2016 by and between 250
Williams St LLC, a Georgia limited liability company and Internap Network
Services Corporation, a Delaware corporation.



Island News Stand
•
Lease Agreement dated as of September 10, 1992 by and between Inforum
Associates, a Georgia general partnership and Peachtree New Stand, Inc., a
Georgia corporation.

•
The assignment of lease and amendment to lease dated as of April 16, 1993 by and
between Inforum Associates, a Georgia general partnership, Peachtree News Stand,
Inc., a Georgia corporation and Island News Stand, Inc., a Georgia Corporation.

•
Second Amendment to Lease Agreement dated as of December 1, 2002 by and between
Cousins Properties Incorporated, a Georgia corporation, and Island News Stand
Inc, a Georgia corporation.

•
Third Amendment to Lease Agreement dated as of January 24, 2006 by and between
Cousins Properties Incorporated, a Georgia corporation, and Island News Stand
Inc, a Georgia corporation.

•
Fourth Amendment to Lease Agreement dated as of February 20, 2007 by and between
Cousins Properties Incorporated, a Georgia corporation, and Island News Stand
Inc, a Georgia corporation.

•
Fifth Amendment to Lease Agreement dated as of March 20, 2007 by and between
Cousins Properties Incorporated, a Georgia corporation, and Island News Stand
Inc, a Georgia corporation.

•
Sixth Amendment to Lease Agreement dated as of September 21, 2007 by and between
250 Williams Street LLC and Island News Stand, Inc.

•
The assignment and assumption of lease and amendment to lease dated as of July
16, 2008 by and among 250 Williams Street LLC, a Georgia limited liability
company, Island News Stand, Inc., a Georgia corporation, and Ray P. Lewis and
Mariam H. Lewis.

•
The assignment and assumption of, and Eighth Amendment to, Lease Agreement dated
as of February 22, 2012 by and between 250 Williams Street LLC, Ray P. Lewis and
Mariam H. Lewis, and Island News Stand, Inc.

•
Ninth Amendment to Lease Agreement dated as of May 14, 2015 by and between 250
Williams Street LLC, a Georgia limited liability company, and Island News Stand
Inc, a Georgia corporation.

•
Tenth Amendment to Lease Agreement dated as of June 13, 2016 by and between 250
Williams Street LLC, a Georgia limited liability company, and Island News Stand
Inc, a Georgia corporation.



Level 3 Communications
•
Lease Agreement dated as of June 9, 1995 by and between The Equitable Life
Assurance Society of the United States and Allnet Communication Services, Inc.



B-4

--------------------------------------------------------------------------------





•
First Amendment to Lease Agreement dated as of March 6, 1996 by and between The
Equitable Life Assurance Society of the United States and Frontier
Communications Services, Inc, a Michigan corporation: formerly known as Allnet
Communication Services, Inc.

•
Second Amendment to Lease Agreement dated as of January 7, 1996 by and between
The Equitable Life Assurance Society of the United States and Frontier
Communications Services, Inc, a Michigan corporation: formerly known as Allnet
Communication Services, Inc.

•
Third Amendment to Lease Agreement dated as of November 3, 1998 by and between
The Equitable Life Assurance Society of the United States and Frontier
Communications Services, Inc, a Michigan corporation.

•
Lease Agreement dated as of November 3, 1998 by and between The Equitable Life
Assurance Society of the United States and Level 3 Communications, LLC.

•
Lease Agreement dated as of February 5, 1999 by and between The Equitable Life
Assurance Society of the United States and Focal Communications Corporation.

•
First Amendment to Lease Agreement dated as of May 11, 1999 by and between The
Equitable Life Assurance Society of the United States and Focal Communications
Corporation.

•
Second Amendment to Lease Agreement dated as of June 27, 2003 by and between
Cousins Properties Incorporated, a Georgia Corporation and Focal Communications
Corporation, a Delaware corporation.

•
Fourth Amendment to Lease Agreement dated as of December 23, 2004 by and between
Cousins Properties Incorporated, a Georgia Corporation and Global Crossing
Telecommunications, Inc.

•
Fifth Amendment to Lease Agreement dated as of August 18, 2005 by and between
Cousins Properties Incorporated, a Georgia Corporation and Global Crossing
Telecommunications, Inc.

•
Third Amendment to Lease Agreement dated as of May 24, 2007 by and between
Cousins Properties Incorporated, a Georgia corporation and Level 3
Communications, LLC, a Delaware limited liability company.

•
First Amendment to Lease Agreement dated as of November 17, 2008 by and between
250 Williams Street LLC, A Georgia limited liability company, and Level 3
Communications, LLC, a Delaware limited liability company.

•
Second Amendment to Lease Agreement dated as of February 18, 2011 by and between
250 Williams Street LLC, A Georgia limited liability company, and Level 3
Communications, LLC, a Delaware limited liability company.

•
Third Amendment to Lease Agreement dated as of December 26, 2012 by and between
250 Williams Street LLC, A Georgia limited liability company, and Level 3
Communications, LLC, a Delaware limited liability company.



B-5

--------------------------------------------------------------------------------





•
Fourth Amendment to Lease Agreement dated as of December 26, 2012 by and between
250 Williams Street LLC, A Georgia limited liability company, and Level 3
Communications, LLC, a Delaware limited liability company.

•
Sixth Amendment to Lease Agreement dated as of December 26, 2012 by and between
250 Williams Street LLC, A Georgia limited liability company, and Level 3
Communications, LLC, a Delaware limited liability company.

•
Second Amendment to building access license agreement for communications
services dated as of November 13, 2013 by and between 250 Williams Street LLC, a
Georgia limited liability company, and Level 3 Communications, LLC, a Delaware
limited liability company.

•
Fourth Amendment to Lease Agreement dated as of November 14, 2013 by and between
250 Williams Street LLC, A Georgia limited liability company, and Level 3
Communications, LLC, a Delaware limited liability company.



MCI Metro Access
•
Lease dated as of October 31, 1995 by and between The Equitable Life Assurance
Society of the US and MCIMetro Access Transmission Services, Inc.

•
First Amendment to lease dated as of April 21, 2003 by and between Cousins
Properties Incorporated, a Georgia corporation, as successor-in-interest to the
Equitable Life Assurance Society of the US and MCIMetro Access Transmission
Services LLC, a Delaware limited liability company.

•
Second Amendment to lease dated as of July 27, 2005 by and between Cousins
Properties Incorporated, a Georgia corporation, as successor-in-interest to the
Equitable Life Assurance Society of the US and MCIMetro Access Transmission
Services LLC.

•
Third Amendment to lease dated as of July 27, 2010 by and between 250 Williams
St LLC, a Georgia Limited liability company, and MCIMetro Access Transmission
Services LLC, a Delaware limited liability company.

•
Fourth Amendment to lease dated as of July 8, 2013 by and between 250 Williams
St LLC, a Georgia Limited liability company, and MCIMetro Access Transmission
Services LLC, a Delaware limited liability company.

•
Fifth Amendment to lease dated as of December 14, 2016 by and between 250
Williams St LLC, a Georgia Limited liability company, and MCI Communications
Services, Inc., a Delaware corporation.

•
Fifth Amendment to lease dated as of January 5, 2016 by and between 250 Williams
St LLC, a Georgia Limited liability company, and MCI Access Transmission
Services LLC, a Delaware limited liability company.



National Center for Civil and Human Rights
•
Lease dated as of March 5, 2014 by and between 250 Williams St LLC and National
Center for Civil and Human Rights, Inc.





B-6

--------------------------------------------------------------------------------





Parkview Cafe
•
Lease dated as of July 12, 2005 by and between Cousins Properties Incorporated
and Su Myong Kim and Kyung Geun Park, doing business as Parkview Café.

•
First Amendment to lease dated as of June 30, 2010 by and between 250 Williams
St LLC, a Georgia limited liability company and Potomac Cuisinary Services,
Inc., a Georgia corporation.

•
Second Amendment to lease dated as of November 3, 2015 by and between 250
Williams St LLC, a Georgia limited liability company and Potomac Cuisinary
Services, Inc., a Georgia corporation dba Park View Café.



TelX Atlanta
•
Lease dated as of June 30, 2016 by and between 250 Williams St LLC, a Georgia
limited liability company and TelX Atlanta 2, LLC.



US South Communications (InComm)
•
First Amendment to lease dated as of February 23, 1999 by and between Cousins
Properties Incorporated and US South Communications, Inc.

•
License and Temporary Use Agreement dated as of March 27, 2000 by and between
Cousins Properties Incorporated, a Georgia corporation, and US South
Communications, Inc., a Georgia Corporation.

•
Second Amendment to lease dated as of May 2, 2000 by and between Cousins
Properties Incorporated and US South Communications, Inc.

•
Third Amendment to lease dated as of February 13, 2002 by and between Cousins
Properties Incorporated, a Georgia Corporation, as successor-in-interest to the
Equitable Life Assurance Society of the United States and US South
Communications, Inc., a Georgia corporation.

•
Fourth Amendment to lease dated as of December 12, 2002 by and between Cousins
Properties Incorporated, a Georgia Corporation and US South Communications,
Inc., a Georgia corporation.

•
Fifth Amendment to lease dated as of June 29, 2004 by and between Cousins
Properties Incorporated, a Georgia Corporation and US South Communications,
Inc., a Georgia corporation.

•
Sixth Amendment to lease dated as of December 1, 2004 by and between Cousins
Properties Incorporated, a Georgia Corporation and US South Communications,
Inc., a Georgia corporation.

•
Seventh Amendment to lease dated as of March 3, 2005 by and between Cousins
Properties Incorporated, a Georgia Corporation and US South Communications,
Inc., a Georgia corporation.

•
Eighth Amendment to lease dated as of November 8, 2005 by and between Cousins
Properties Incorporated, a Georgia Corporation and US South Communications,
Inc., a Georgia corporation.



B-7

--------------------------------------------------------------------------------





•
Ninth Amendment to lease dated as of January 9, 2007 by and between Cousins
Properties Incorporated, a Georgia Corporation and US South Communications,
Inc., a Georgia corporation.

•
Tenth Amendment to lease dated as of May 23, 2007 by and between Cousins
Properties Incorporated, a Georgia corporation and US South Communications,
Inc., a Georgia corporation.

•
Eleventh Amendment to lease dated as of October 8, 2007 by and between 250
Williams Street LLC, a Georgia corporation, and US South Communications, Inc., a
Georgia corporation.

•
License and Temporary Use Agreement dated as of February 14, 2008 by and between
250 Williams Street, LLC, a Georgia corporation, and US South Communications,
Inc., a Georgia Corporation.

•
License and Temporary Use Agreement dated as of February 27, 2009 by and between
250 Williams Street, LLC, a Georgia limited liability company, and US South
Communications, Inc., a Georgia Corporation.

•
License and Temporary Use Agreement dated as of August 31, 2009 by and between
250 Williams Street LLC, a Georgia Limited liability company, and US South
Communications, Inc., a Georgia Corporation.

•
License and Temporary Use Agreement dated as of March 18, 2010 by and between
250 Williams Street LLC, a Georgia Limited liability company, and US South
Communications, Inc., a Colorado Corporation.

•
License and Temporary Use Agreement dated as of May 26, 2010 by and between 250
Williams Street LLC, a Georgia Limited liability company, and US South
Communications, Inc., a Colorado Corporation.

•
Twelfth Amendment to lease dated as of August 18, 2010 by and between 250
Williams Street LLC, a Georgia limited liability company, and US South
Communications, Inc., a Colorado corporation.

•
License and temporary use agreement dated as of October 2, 2013 by and between
250 Williams Street LLC, a Georgia limited liability company, and US South
Communications, Inc., a Colorado corporation.

•
First Amendment to license and temporary use agreement dated as of November 28,
2013 by and between 250 Williams Street LLC, a Georgia limited liability
company, and US South Communications, Inc., a Colorado corporation.

•
Second Amendment to license and temporary use agreement dated as of June 16,
2014 by and between 250 Williams Street LLC, a Georgia limited liability
company, and US South Communications, Inc., a Colorado corporation.

•
First Amendment to license and temporary use agreement dated as of October 16,
2014 by and between 250 Williams Street LLC, a Georgia limited liability
company, and US South Communications, Inc., a Colorado corporation.



B-8

--------------------------------------------------------------------------------





•
License and temporary use agreement dated as of October 16, 2014 by and between
250 Williams Street LLC, a Georgia limited liability company, and US South
Communications, Inc., a Colorado corporation.

•
Fourteenth Amendment to lease dated as of April 3, 2015 by and between 250
Williams Street LLC, a Georgia limited liability company, and US South
Communications, Inc., a Colorado corporation.

•
First Amendment to license and temporary use agreement dated as of April 3, 2015
by and between 250 Williams Street LLC, a Georgia limited liability company, and
US South Communications, Inc., a Colorado corporation.

•
Third Amendment to license and temporary use agreement dated as of April 3, 2015
by and between 250 Williams Street LLC, a Georgia limited liability company, and
US South Communications, Inc., a Colorado corporation.

•
Fifteenth Amendment to lease dated as of October 26, 2015 by and between 250
Williams Street LLC, a Georgia limited liability company, and US South
Communications, Inc., a Colorado corporation.

•
Second Amendment to license and temporary use agreement dated as of April 20,
2016 by and between 250 Williams Street LLC, a Georgia limited liability
company, and US South Communications, Inc., a Colorado corporation.

•
Sixteenth Amendment to lease dated as of June 30, 2016 by and between 250
Williams Street LLC, a Georgia limited liability company, and US South
Communications, Inc., a Colorado corporation.

•
Third Amendment to license and temporary use agreement dated as of September 27,
2016 by and between 250 Williams Street LLC, a Georgia limited liability
company, and US South Communications, Inc., a Colorado corporation.



Verizon Wireless (MCI WorldCom)
•
Lease agreement dated as of April 12, 1994 by and between Inforum Associates, a
Georgia general partnership and MFS Intelenet of Georgia, Inc., a Delaware
corporation.

•
First Amendment to lease agreement dated as of July 2, 1996 by and between The
Equitable Life Assurance Society of the United States and MFS Intelenet of
Georgia, Inc.

•
Second Amendment to lease agreement dated as of April 21, 2003 by and between
Cousins Properties Incorporated, a Georgia corporation, as successor-in-interest
to Inforum Associates, a Georgia general partnership, and MCI Worldcom
Communications, Inc, a Delaware corporation.

•
Third Amendment to lease agreement dated as of May 5, 2009 by and between
Cousins Properties Incorporated, a Georgia corporation, as successor-in-interest
to Inforum Associates, a Georgia general partnership, and MCI Worldcom
Communications, Inc, a Delaware corporation.

•
Fourth Amendment to lease agreement dated as of November 13, 2013 by and between
250 Williams Street LLC, a Georgia limited liability company, and MCI
Communications Services, Inc., a Delaware corporation.



B-9

--------------------------------------------------------------------------------









B-10

--------------------------------------------------------------------------------






EXHIBIT B-2
PERMITTED LEASE ACTIONS




None.




B-11

--------------------------------------------------------------------------------






EXHIBIT C-1
SCHEDULE OF OPERATING AGREEMENTS
scheduleofoperatingagmts.jpg [scheduleofoperatingagmts.jpg]


C-1

--------------------------------------------------------------------------------






EXHIBIT C-2
PERMITTED OPERATING AGREEMENTS


None.




C-2

--------------------------------------------------------------------------------






EXHIBIT D
TENANT INDUCEMENT COSTS


Tenant
Description
Seller Cost
Buyer Cost
TelX Atlanta
Base Rent + Reimbursements
935,321
-
 
 
 
 
Total
 
935,321
-









D-1



--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF TENANT ESTOPPEL
[Date]
[PURCHASER]
________________
and
250 Williams Street LLC,
c/o Cousins Properties Incorporated
191 Peachtree Street, NE Suite 500
Atlanta, Georgia 30303
Ladies and Gentlemen:
You have informed us of a pending sale of the project commonly known as 250
Williams Street, Atlanta, Georgia (the “Property”).
For $10.00 and other good and sufficient consideration, receipt of which is
hereby acknowledged, and for the purposes of providing information to
________________, a _____________________________ (together with its successors
and assigns, “Purchaser”), any of the Purchaser’s potential or prospective
investors or lenders and each of their respective successors and/or assigns
(collectively, “Lenders”) and to 250 Williams Street LLC, a Georgia limited
liability company (together with its successors and assigns, “Seller”),
regarding the Property and the leased premises (the “Premises”) in which the
undersigned is a tenant under that certain lease agreement (the “Lease”)
described on Exhibit “A” attached hereto, with (such lessor and its successors
and assigns are hereinafter referred to as “Landlord”), for the space identified
as Suite _____, covering approximately _____ square feet the undersigned Tenant
does hereby certify and agree to Purchaser, Lenders and Seller that:
1.The Lease is in full force and effect, is valid and enforceable according to
its terms against Tenant and has not been modified, amended, supplemented or
changed in any respect, either orally or in writing.
2.Tenant has accepted possession of the Premises, and all improvements,
alterations and other work and parking facilities to be performed or constructed
by Landlord under the Lease have been completed as of the date hereof and
unconditionally accepted by Tenant.
3.The term of the Lease commenced on and the current term expires on
___________. Tenant has no renewal, extension, right of first offer or right of
first refusal, renewal or expansion rights, or purchase options, or any other
exclusive rights, except as stated in the Lease.
4.The current monthly installment of fixed or base rent (excluding Tenant’s pro
rata share of operating expenses, taxes or insurance costs) is $__________. All
rent (including fixed


E-1-1



--------------------------------------------------------------------------------





or base rent, and all additional rent (including, without limitation, Tenant’s
pro rata share of operating expenses, taxes or insurance costs) or monthly
installments of estimated additional rent (including, without limitation,
Tenant’s pro rata share of operating expenses, taxes or insurance costs) has
been paid through ___________________.
5.The current amount of security deposit held by Landlord is $__________ which
is in the form of [insert: cash or letter of credit, as applicable] and Landlord
holds no other deposit or letter of credit from Tenant for security or
otherwise.
6.The Tenant (including its guests) is entitled to no parking spaces (whether
specified and exclusive or otherwise), except as stated in the Lease.
7.All rent, charges or other payments due Landlord under the Lease have been
paid as of the date of this certification, and there have been no prepayments of
rent or other obligations, except for the following [if left blank, deemed to be
NONE].
8.To the best of Tenant’s knowledge, neither Landlord nor Tenant is in material
default under any terms of the Lease nor has any event occurred, which with the
passage of time (after notice, if any required by the Lease), would become an
event of default under the Lease. No event or condition has occurred, which with
the passage of time (after notice, if any, required by the Lease), would give
rise to any right or option of Tenant to terminate the Lease or discontinue the
operation of business from the Premises.
9.Tenant under the Lease has no claims, counterclaims, defenses or setoffs
against Landlord arising from the Lease, nor is Tenant entitled to any
concession, rebate, allowance or free rent for any period after this
certification. As of the date hereof, Tenant is not entitled to any partial or
total abatement of rent or other amounts due under the Lease.
10.Tenant is the actual occupant in possession and has not assigned, transferred
or sublet all or any part of the Premises, except for assignments or subleases
listed on Exhibit “A,” if any.
11.The Tenant is not the subject of any pending bankruptcy, insolvency, debtor’s
relief, reorganization, receivership or similar proceedings, nor the subject of
a ruling with respect to any of the foregoing.
12.Tenant is actually using the Premises for the following purposes:
____________
___________________________________________________________.            
13.Landlord has not granted to Tenant any free rent periods or tenant
improvement contributions under the Lease, and Landlord is not reimbursing
Tenant or paying Tenant's rent obligations under any other lease, except:
___________________________ [if left blank, deemed to be NONE]                
14.Tenant has no options to expand, or extend the term of the Lease except as
set forth in the Lease. Tenant has no option or preferred right or right of
first refusal to purchase any


E-1-2



--------------------------------------------------------------------------------





portion of the Property
except:__________________________________________________ [if left blank, deemed
to be NONE].
[FOR USE WITH ROFO ONLY] Notwithstanding anything to the contrary contained in
Paragraph _____ of the Lease, Tenant’s Right of First Offer to Purchase granted
in Section _____ of the Lease shall not apply to the execution and delivery of
any mortgage, deed of trust or other security instrument on the Premises and/or
Property, or any collateral assignment of the ownership interests in Purchaser
in connection with any loan made to Purchaser, or any affiliate of Purchaser, or
a sale under power of sale or a foreclosure sale created by the holder of such
mortgage, deed of trust or other security instrument or Equity Pledge, whether
such transfer is the Lenders or any designee or nominee of Lenders, if necessary
or appropriate to exercise Lenders' interest in the collateral (each, a “Lender
Party”) and whether such transfer occurs by virtue of such holder exercising its
rights or remedies under any document evidencing the Purchaser’s Loan
collectively, as the same have been or from time to time may be amended, varied,
extended, supplemented, consolidated, replaced, renewed, modified or restated,
the “Loan Documents”) causing a Lender Party to become the beneficial owner of
Purchaser, or if such Lender Party becomes the owner of the Premises and/or
Property through foreclosure or any other remedy available to such Lender Party
under the Loan Documents or otherwise at law or in equity, or by a deed in lieu
of any of the foregoing (each, “Exceptions to ROFR”). For purposes of clarity,
the Exceptions to ROFR described above are meant to permit Purchaser’s Lender to
exercise its interest in collateral granted to such lender related to the
Premises and/or Property or an equity interest in the Purchaser, and in
exercising its rights under the procedures permitted or required, Purchaser’s
Lender may, where necessary or appropriate, appoint designees or nominees to act
on its behalf (for example, trustees under a Deed of Trust, local sheriffs, or
similar designees) in exercising those rights. Tenant acknowledges that is has
waived its Right of First Offer under the Lease.
15.Tenant’s current address for notice under the Lease is _____________________
_______________________________.
16.This certification will be relied upon by the Purchaser, Lenders and Seller
and may not be changed, waived or discharged orally, but only by an agreement in
writing.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the ___ day of     , 2017.


[Tenant]
By: Name: Title:
[ADD SIG BLOCK OF GUARANTOR OF ANY GUARANTY OF LEASE.]


By:
Name:
Title:




E-1-3



--------------------------------------------------------------------------------









E-1-4



--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF SELLER TENANT LEASE ESTOPPEL
[Date]
[PURCHASER]
    
    
    
Ladies and Gentlemen:
The undersigned, 250 Williams Street LLC, a Georgia limited liability company
(together with its successors and assigns, “Landlord”), as the owner of the
project commonly known as 250 Williams Street, Atlanta, Georgia (the
“Property”), has agreed to provide this estoppel certificate pursuant to the
terms of Section 4.6(d) of the Purchase and Sale Agreement dated as of _____,
2017, among Landlord, as seller, and you, as purchaser.
For $10.00 and other good and sufficient consideration, receipt of which is
hereby acknowledged, and for the purposes of providing information to
__________________________ a _____________________________________ (together
with its successors and assigns, “Purchaser”), and any of the Purchaser’s
potential or prospective investors or lenders and each of their respective
successors and/or assigns (collectively, “Lenders”) regarding the Property and
the leased premises (the “Premises”) in which the is a tenant under that certain
lease agreement (the “Lease”) described on Exhibit “A” attached hereto, and
Landlord is the landlord, for the space identified as Suite _____ , covering
approximately _____ square feet, Landlord does hereby certify and agree to
Purchaser and Lenders that:
1.The Lease is in full force and effect, is valid and enforceable according to
its terms against Tenant and has not been modified, amended, supplemented or
changed in any respect, either orally or in writing.
2.Tenant has accepted possession of the Premises, and all improvements,
alterations and other work and parking facilities to be performed or constructed
by Landlord under the Lease have been completed as of the date hereof and
unconditionally accepted by Tenant.
3.The term of the Lease commenced on __________ and the current term expires on
__________. Tenant has no renewal, extension, right of first offer or right of
first refusal, renewal or expansion rights, or purchase options, or any other
exclusive rights, except as stated in the Lease.
4.The current monthly installment of fixed or base rent (excluding Tenant’s pro
rata share of operating expenses, taxes or insurance costs) is $__________. All
rent (including fixed or base rent, and all additional rent (including, without
limitation, Tenant’s pro rata share of operating expenses, taxes or insurance
costs) or monthly installments of estimated additional rent (including,


E-2-1



--------------------------------------------------------------------------------





without limitation, Tenant’s pro rata share of operating expenses, taxes or
insurance costs)) has been paid through ____________.
5.The current amount of security deposit held by Landlord is $ __________, which
is in the form of __________ [insert: cash or letter of credit, as applicable]
and Landlord holds no other deposit or letter of credit from Tenant for security
or otherwise.
6.The Tenant (including its guests) is entitled to no parking spaces (whether
specified and exclusive or otherwise), except as stated in the Lease
7.All rent, charges or other payments due Landlord under the Lease have been
paid as of the date of this certification, and there have been no prepayments of
rent or other obligations, except for the following _______________ [if left
blank, deemed to be NONE].
8.To the best of Landlord’s knowledge, neither Landlord nor Tenant is in
material default under any terms of the Lease nor has any event occurred, which
with the passage of time (after notice, if any required by the Lease), would
become an event of default under the Lease. No event or condition has occurred,
which with the passage of time (after notice, if any, required by the Lease),
would give rise to any right or option of Tenant to terminate the Lease or
discontinue the operation of business from the Premises.
9.To Landlord’s knowledge, Tenant under the Lease has no claims, counterclaims,
defenses or setoffs against Landlord arising from the Lease, nor is Tenant
entitled to any concession, rebate, allowance or free rent for any period after
this certification. As of the date hereof, Tenant is not entitled to any partial
or total abatement of rent or other amounts due under the Lease.
10.To Landlord’s knowledge, Tenant is the actual occupant in possession and has
not assigned, transferred or sublet all or any part of the Premises, except for
the following assignments or subleases, if any:
.
11.Landlord has not granted to Tenant any free rent periods or tenant
improvement contributions under the Lease, and Landlord is not reimbursing
Tenant or paying Tenant's rent obligations under any other lease, except:
__________________                .
12.Tenant has no options to expand, or extend the term of the Lease except as
set forth in the Lease. Tenant has no option or preferred right or right of
first refusal to purchase any portion of the Property except:_________.
[FOR USE WITH ROFO ONLY] Notwithstanding anything to the contrary contained in
Paragraph _____ of the Lease, Tenant’s Right of First Offer to Purchase granted
in Section _____ of the Lease shall not apply to the execution and delivery of
any mortgage, deed of trust or other security instrument on the Premises and/or
Property, or any collateral assignment of the ownership interests in Purchaser
in connection with any loan made to Purchaser, or any affiliate of Purchaser, or
a sale under power of sale or a foreclosure sale created by the holder of such
mortgage, deed of


E-2-2



--------------------------------------------------------------------------------





trust or other security instrument or Equity Pledge, whether such transfer is
the Lenders or any designee or nominee of Lenders, if necessary or appropriate
to exercise Lenders' interest in the collateral (each, a “Lender Party”) and
whether such transfer occurs by virtue of such holder exercising its rights or
remedies under any document evidencing the Purchaser’s Loan collectively, as the
same have been or from time to time may be amended, varied, extended,
supplemented, consolidated, replaced, renewed, modified or restated, the “Loan
Documents”) causing a Lender Party to become the beneficial owner of Purchaser,
or if such Lender Party becomes the owner of the Premises and/or Property
through foreclosure or any other remedy available to such Lender Party under the
Loan Documents or otherwise at law or in equity, or by a deed in lieu of any of
the foregoing (each, “Exceptions to ROFR”). For purposes of clarity, the
Exceptions to ROFR described above are meant to permit Purchaser’s Lender to
exercise its interest in collateral granted to such lender related to the
Premises and/or Property or an equity interest in the Purchaser, and in
exercising its rights under the procedures permitted or required, Purchaser’s
Lender may, where necessary or appropriate, appoint designees or nominees to act
on its behalf (for example, trustees under a Deed of Trust, local sheriffs, or
similar designees) in exercising those rights. Tenant acknowledges that is has
waived its Right of First Offer under the Lease.
13.This certification will be relied upon by Purchaser and Lenders and may not
be changed, waived or discharged orally, but only by an agreement in writing.


E-2-3



--------------------------------------------------------------------------------











E-2-4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the _____ day of _______________, 2017.
[Landlord]
By:

Name:

Title:


E-2-4



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF DEED














This space reserved for recording information

--------------------------------------------------------------------------------



After recording return to:
[______________________________]




LIMITED WARRANTY DEED
STATE OF GEORGIA    )
COUNTY OF FULTON    )


THIS INDENTURE, made as of the __ day of _____, 2017, between ____________, a
___________________ (“Grantor”), and _________________, a ___________________
(“Grantee”), whose mailing address is ___________________.


That Grantor, for the sum of Ten Dollars ($10.00) and other good and valuable
consideration, in hand paid at and before the sealing and delivery of these
presents, the receipt and sufficiency of which are hereby acknowledged, has
granted, bargained, sold, aliened, conveyed and confirmed and by these presents
does grant, bargain, sell, alien, convey and confirm unto Grantee, all of
Grantor’s interest in and to that certain property more particularly described
on Exhibit A attached hereto and made a part hereof, together with the buildings
and improvements thereon (collectively, the “Property”).
TO HAVE AND TO HOLD the Property, together with all and singular the rights,
members, easements and appurtenances thereof, to the only proper use, benefit
and behoof of Grantee, forever, IN FEE SIMPLE.
This Deed and the warranty of title contained herein are made expressly subject
to each of the matters set forth in Exhibit B, attached hereto and incorporated
herein by reference, without re-imposing any of the same (collectively, the
“Permitted Exceptions”).


F-1



--------------------------------------------------------------------------------







Except as to any claims arising from or with respect to the Permitted
Exceptions, Grantor will warrant and forever defend the right and title to the
Property unto Grantee against the lawful claims of all persons owning, holding
or claiming by, through or under Grantor, but not otherwise.
(The words “Grantor” and “Grantee” include all genders, plural and singular, and
their respective heirs, successors and assigns where the context requires or
permits.)
IN WITNESS WHEREOF, Grantor has executed this instrument, to be effective as of
this ______ day of ______________, 2017.




Signed, sealed and delivered
in the presence of:
______________________________
Witness


______________________________
Notary Public


My Commission Expires:


______________________________
[NOTARIAL SEAL]
GRANTOR:


____________________, a ______________


By:     
Name:     
Title:    













F-2



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF GROUND LEASE ASSIGNMENT














SPACE ABOVE THIS LINE FOR RECORDER’S USE

--------------------------------------------------------------------------------

INSTRUMENT PREPARED BY    CROSS REFERENCE:
AND AFTER RECORDING RETURN TO:    [___________________________]
[_______________________________]


ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:
1.___________, a Georgia limited liability company (“Assignor”) does hereby
assign, transfer, grant, convey and set over to ______________, a
_______________ (“Assignee”), with a warranty of title for against the lawful
claims of all persons owning, holding or claiming by, through or under Assignor,
but not otherwise, all of its right, title and interest in and to that certain
[__________________] (collectively, and as assigned, the “Lease”), covering the
leased premises more particularly described in Exhibit A, attached hereto and
incorporated herein (the “Property”), to have and to hold the same for and
during the rest, residue and remainder of the term of the Lease (the
“Assignment”).
2.Assignor hereby grants, bargains, sells, aliens, conveys and confirms unto
Assignee, all of Assignor’s right, title and interest in and to the improvements
located on the Property, with a warranty of title for against the lawful claims
of all persons owning, holding or claiming by, through or under Assignor, but
not otherwise, which improvements are and shall remain real property.
3.Assignee hereby accepts the foregoing Assignment and assumes and agrees to
perform and observe all of the obligations, covenants, conditions and provisions
in the Lease to be performed and observed by the “Office Owner” thereunder,
including, without limitation, any unperformed obligations which have accrued as
of the date hereof.
4.This Assignment is made expressly subject to each of the matters set forth in
Exhibit B, attached hereto and incorporated herein by reference without
re-imposing any of the same (collectively, the “Permitted Exceptions”).


G-1

--------------------------------------------------------------------------------





5.This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
6.This Assignment shall be governed by and construed in accordance with the laws
of the State of Georgia.
7.This Assignment may be executed in any number of identical counterparts, all
or any of which may contain the signatures of fewer than all of the parties, and
all of which shall be construed together as a single instrument.




[SIGNATURES ON NEXT PAGE]




G-2

--------------------------------------------------------------------------------







Dated as of this ______ day of ______________, 2017.


Signed, sealed and delivered
in the presence of:
______________________________
Witness


______________________________
Notary Public


My Commission Expires:


______________________________
[NOTARIAL SEAL]


ASSIGNOR:


____________________, a ______________


By:     
Name:     
Title:    
Signed, sealed and delivered
in the presence of:
______________________________
Witness


______________________________
Notary Public


My Commission Expires:


______________________________
[NOTARIAL SEAL]
ASSIGNEE:


____________________, a ______________


By:     
Name:     
Title:    







G-3

--------------------------------------------------------------------------------









G-4

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF TENANT LEASE ASSIGNMENT
ASSIGNMENT OF LANDLORD’S INTEREST IN LEASES
THIS ASSIGNMENT OF LANDLORD’S INTEREST IN LEASES (“Assignment”) is executed and
entered into by and between _________________________, a ________________
(“Assignor”), and ___________________, a ___________________ (“Assignee”).
WITNESSETH:
WHEREAS, Assignor is the owner or ground lessee of certain real property and
improvements situated in Fulton County, Georgia, and described more particularly
on Exhibit A attached hereto (“Property”); and
WHEREAS, simultaneously with the execution and delivery hereof Assignor is
executing and delivering to Assignee certain instruments granting and conveying
Assignor’s interest in and to the Property to Assignee; and
WHEREAS, Assignor, or Assignor’s predecessors in title, have heretofore entered
into various tenant leases encumbering the Property, including, without
limitation, the tenant leases described in Exhibit B attached hereto and by this
reference made a part hereof (“Tenant Leases”); and
WHEREAS, Assignor desires to assign and transfer to Assignee all of the rights
and benefits of Assignor in and to the Tenant Leases upon the terms hereinafter
set forth.
NOW, THEREFORE, for and in consideration of the sum of TEN DOLLARS ($10) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor does hereby
ASSIGN, TRANSFER, SET OVER, CONVEY and DELIVER unto Assignee, its legal
representatives, successors and assigns, all of the rights, powers, privileges
and interests of Assignor in and to any and all the Tenant Leases.
By acceptance hereof Assignee assumes and shall become obligated to keep,
fulfill, observe, perform and discharge each and every covenant, duty, debt and
obligation that may accrue and become performable, due or owing after the
effective date hereof by Assignor under the terms, provisions and conditions of
the Tenant Leases.
This Assignment is binding upon and shall inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.


H-1

--------------------------------------------------------------------------------







EXECUTED the      day of     , 201___.
ASSIGNOR:
,
a     


By: Cousins Properties Incorporated,
    a Georgia corporation, its sole member
By:
Name:
Title:


ASSIGNEE:
,
a     


By:
Its:
Printed Name:     






H-2

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF BILL OF SALE
BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT


By certain recordable instruments of even date herewith, ______________________,
a ___________________ (“Assignor”), conveyed to ______________________, a
___________________ (“Assignee”), Assignor’s interest in the property (“Real
Property”) described on Exhibit A attached hereto and made a part hereof for all
purposes, together with all improvements located thereon.
It is the desire of Assignor hereby to assign, transfer and convey to Assignee
Assignor’s interest in the Personal Property and the Intangibles, except for the
Tenant Leases, which are assigned pursuant to a separate Assignment of
Landlord’s Interest in Leases, and the Ground Lease Documents, which are
assigned pursuant to a separate Ground Lease Assignment.
NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10) and other
good and valuable consideration, in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and confessed by
Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, CONVEY and DELIVER to
Assignee and Assignee’s successors, legal representatives and assigns, all of
Assignor’s right, title and interest, if any, in and to the Personal Property
and Intangibles.
ASSIGNOR HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES AS TO MERCHANTABILITY AND/OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER WARRANTIES OR REPRESENTATIONS AS
TO THE PHYSICAL CONDITION OF THE PERSONAL PROPERTY OR THE INTANGIBLES. BY ITS
ACCEPTANCE OF THIS BILL OF SALE, ASSIGNEE ACKNOWLEDGES AND AGREES THAT IT HAS
INSPECTED THE PERSONAL PROPERTY AND THE INTANGIBLES AND ACCEPTS SAME IN THEIR
PRESENT CONDITION, “AS IS” AND “WITH ALL FAULTS” SUBJECT TO THE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THE AGREEMENT (AS DEFINED BELOW).
By acceptance hereof Assignee assumes and will become obligated to keep,
fulfill, observe, perform and discharge each and every covenant, duty, debt and
obligation that may accrue and become performable, due or owing after the
effective date hereof by Assignor under the terms, provisions and conditions of
the instruments evidencing the Intangibles.
This Blanket Conveyance, Bill of Sale and Assignment and the provisions herein
contained shall be binding upon and inure to the benefit of the Assignee and the
Assignor and their respective successors and assigns.


I-1



--------------------------------------------------------------------------------





Capitalized terms used but not defined herein shall have the meanings given them
in the Purchase and Sale Agreement (the “Agreement”) between Assignor and
Assignee dated ________________, 2017.
EXECUTED the      day of     , 201_.






ASSIGNOR:
,
a     


By: Cousins Properties Incorporated,
    a Georgia corporation, its sole member
By:
Name:
Title:


ASSIGNEE:
,
a     


By:
Its:
Printed Name:     








I-2



--------------------------------------------------------------------------------






EXHIBIT J-1
GROUND LEASE DOCUMENTS
That certain unrecorded lease as evidenced by Memorandum of Lease by and among
Mrs. Ruth S. Barrett, formerly Mrs. Ruth S. Kerlin, of Fulton County, Georgia;
Sunshine Parking, Inc., a Tennessee corporation qualified to do business in the
State of Georgia and Kellett & Co. Real Estate, Weyman & Co., and C. G. Aycock
Realty Co., of Fulton County, Georgia, dated September 5, 1968, filed for record
September 9, 1968, and recorded in Deed Book 4953, Page 322, aforesaid records;
as assigned by that certain Assignment and Assumption of Leases by and between
United Parking, Inc., a Georgia corporation and Capital Central Corporation, a
Georgia corporation, dated October 1, 1984, filed for record December 6, 1984,
and recorded in Deed Book 9284, Page 312, aforesaid records; as assigned by that
certain Assignment and Assumption of Leases by and between Capital Central
Corporation, a Georgia corporation and Central Acquisition Associates, Ltd., a
Georgia limited partnership, dated December 20, 1984, filed for record December
21, 1984, and recorded in Deed Book 9311, Page 281, aforesaid records; as
assigned by that certain Assignment and Assumption of Leases by and between
Capital Acquisition Associates, Ltd., a Georgia limited partnership and Inforum,
Ltd., a Georgia limited partnership, dated May 28, 1985, filed for record July
30, 1985, and recorded in Deed Book 9633, Page 391, aforesaid records; as
amended by that certain First Amendment to Lease Agreement by and between Mrs.
Ruth S. Harris, formerly Mrs. Ruth S. Barrett and formerly Mrs. Ruth S. Kerlin,
of Fulton County, Georgia and Inforum, Ltd., a Georgia limited partnership,
dated June 1, 1986, filed for record June 30, 1986, and recorded in Deed Book
10188, Page 154, aforesaid records; as assigned by that certain Transfer and
Assignment of Lease by and between Inforum, Ltd., a Georgia limited partnership
and Inforum Associates, a Georgia general partnership in the form of a joint
venture composed of Inforum, Ltd. and The Equitable Life Assurance Society of
the United States, a New York Corporation, dated October 20, 1987, filed for
record October 21, 1987, and recorded in Deed Book 11131, Page 245, aforesaid
records; as assigned by that certain Quit-Claim Deed by and between Inforum
Associates, a Georgia general partnership in the form of a joint venture in
which The Equitable Life Assurance Society of the United States and Equitable
JVS, Inc., are the sole venturers and The Equitable Life Assurance Society of
the United States, a New York Corporation, dated December 30, 1994, filed for
record December 30, 1994, and recorded in Deed Book 19109, Page 220, aforesaid
records; as assigned by that certain Assignment of Lease from Trust Company Bank
as Executor of the Estate of Mrs. Ruth S. Harris, Deceased to James Arogeti,
dated September 30, 1988, filed for record October 4, 1988, and recorded in Deed
Book 11937, Page 217, aforesaid records; as assigned by that certain Assignment
of Lease from James Arogeti to Jeanette Arogeti, dated September 30, 1988, filed
for record December 12, 1988, and recorded in Deed Book 12111, Page 141,
aforesaid records; as assigned by that certain Quit-Claim Deed by and between
James Arogeti and Jeanette Arogeti and A & A Associates, L.P., a Georgia limited
partnership, dated December 31, 1991, filed for record April 6, 1992, and
recorded in Deed Book 15193, Page 348, aforesaid records; as assigned by that
certain Assignment of Lease by and among A & A Associates, a Georgia limited
partnership whose sole general partners are James Arogeti and Jeanette Arogeti
and Robert J. Arogeti, Joel S. Arogeti, Jane A. Durham and Barbara Arogeti, not
as individuals but as Trustees of the Argo Charitable Lead Trust, dated April 1,
1995, filed for record May 30, 1995, and recorded in Deed Book 19611, Page 133,
aforesaid records; as assigned by that certain Agreement of Assignment and
Assumption of Ground Lease by and between Equitable Life Assurance Society of
the United States, a New York corporation and Cousins Properties Incorporated, a
Georgia corporation, dated June 30, 1999, filed for record June 30, 1999, and
recorded in Deed Book 26975, Page 85, aforesaid records; as affected by that
certain Quitclaim Deed by and between The Equitable Life Assurance Society of
the United States, a New York corporation and Cousins Properties Incorporated, a
Georgia corporation, dated June 30, 1999, filed for record June 30, 1999, and
recorded in Deed Book 26975, Page 93, aforesaid records; as affected by that
certain Agreement of Ground Lessor by and among Robert J. Arogeti, Joel S.
Arogeti, Jane A. Durham and Barbara J. Arogeti, as Trustees of the Argo
Charitable Lead Trust; JPMorgan Chase Bank, N.A., a banking association
chartered under the laws of the United States of America and Cousins Properties
Incorporated, a Georgia corporation, dated August 31, 2007, filed for record
September 4, 2007, and recorded in Deed Book 45629, Page 89, aforesaid records;
and as assigned by that certain Agreement of Assignment and Assumption of Ground
Lease by and between Cousins Properties Incorporated, a Georgia corporation and
250 Williams Street LLC, a Georgia limited liability company, dated August 31,
2007, filed for record September 4, 2007, and recorded in Deed Book 45629, Page
154, aforesaid records.




J-1-1

--------------------------------------------------------------------------------






EXHIBIT J-2
FORM OF GROUND LEASE ESTOPPEL
[Date]
[PURCHASER]
    
    
    
and
250 Williams Street LLC
c/o Cousins Properties Incorporated
191 Peachtree Street, NE
Suite 500
Atlanta, Georgia 30303
Re:    (i)    Lease between Argo Charitable Lead Trust, as lessor, as amended by
the First Amendment thereto and as assigned and transferred, and Inforum, Ltd.
et al., as lessee, respecting property located along Williams Street in Atlanta,
Georgia (the “Lease”);
(ii)    Assignment of Leasehold Estate created by the Lease from Cousins
Properties Incorporated (the “Lessee”) to _________________ or its assigns (the
“Purchaser”) pursuant to that certain Purchase and Sale Agreement dated April
__, 2017 by and between Lessee and Purchaser (the “Purchase Agreement”).
Ladies and Gentlemen:
The undersigned is/are the Lessor(s) under the Lease and have been advised that
Purchaser proposes to purchase the leasehold estate of Lessee under the Lease
and to accept from Lessee an assignment by Lessee of its rights as lessee or
tenant under the Lease pursuant to the Purchase Agreement. In connection with
that transaction, Purchaser and Lessee have, and do hereby, request that the
undersigned make certain certifications relative to the Lease.
Therefore, the undersigned hereby certify(ies) to Purchaser and Lessee as
follows:
1.The Lease has not been modified or amended except as set forth herein. A true,
correct and complete copy of the Lease is attached hereto as Exhibit A and made
a part hereof.
2.The undersigned is/are the present Lessor(s) under the Lease and the owner(s)
of the property now demised under the Lease (the “Property”) free and clear of
all encumbrances except for the Lease and the title exceptions set forth in the
Lease, if any, and any matters of record which are subordinate to the Lease.
Lessee is the present Lessee under the Lease


J-2-1

--------------------------------------------------------------------------------





3.The Lease is in full force and effect and constitutes the complete agreement
between the undersigned and Lessee.
4.To the best knowledge of the undersigned, Lessee, as of the date hereof, has
fully performed all of its obligations under the Lease and is not in default
thereunder; and no event has occurred which with the giving of notice or passage
of time, or both, would constitute a default by Lessee under the Lease.
5.The term of the Lease commenced on February 1, 1969, and shall expire (unless
extended as in the Lease provided) on January 31, 2068.
6.Lessee is not in default in making any payments of rent and other charges in
accordance with the provisions of the Lease. All rental has been paid to and
including the period ending _______________.
7.The undersigned, as Lessor under the Lease or individually, has not assigned
or granted to any party, other than Lessee (as lessee thereunder), any interest
in the Lease.
8.The undersigned has/have the full power and authority to execute this
Agreement.
9.The undersigned acknowledge and agree that the Purchaser and Lessee will rely
on this certificate in connection with the acquisition by Purchaser of the
interest in the Lease from the Lessee.
IN WITNESS WHEREOF, the undersigned each have caused this statement to be duly
executed as of the day and year first above written.


    






J-2-2

--------------------------------------------------------------------------------






EXHIBIT J-3
FORM OF SELLER GROUND LEASE ESTOPPEL
[Date]
[PURCHASER]
    
    
    
Re:    (i)    Lease between Argo Charitable Lead Trust, as lessor, as amended by
the First Amendment thereto and as assigned and transferred, and Inforum, Ltd.
et al., as lessee, respecting property located along Williams Street in Atlanta,
Georgia (the “Lease”);
(ii)    Assignment of Leasehold Estate created by the Lease from Cousins
Properties Incorporated (the “Lessee”) to _________________ or its assigns (the
“Purchaser”) pursuant to that certain Purchase and Sale Agreement dated April
__, 2017 by and between Lessee and Purchaser (the “Purchase Agreement”).
Ladies and Gentlemen:
The undersigned is the Lessee. In connection with the purchase of the leasehold
estate of Lessee under the Lease by Purchaser and the assignment by Lessee of
its rights as lessee or tenant under the Lease to Purchaser pursuant to the
Purchase Agreement, Lessee makes the following certifications relative to the
Lease.
Therefore, the undersigned hereby certifies to Purchaser as follows, in each
case to the best of Lessee’s knowledge:


1.
The Lease has not been modified or amended except as set forth herein. A true,
correct and complete copy of the Lease is attached hereto as Exhibit A and made
a part hereof.

2.
___________ is/are the present Lessee under the Lease and the owner(s) of the
property now demised under the Lease (the “Property”) free and clear of all
encumbrances except for the Lease and the title exceptions set forth in the
Lease, if any, and any matters of record which are subordinate to the Lease.

3.
The Lease is in full force and effect and constitutes the complete agreement
between the undersigned and Lessor.

4.
Lessee, as of the date hereof, has fully performed all of its obligations under
the Lease and is not in default thereunder; and no event has occurred which with
the giving of notice or passage of time, or both, would constitute a default by
Lessee under the Lease.



J-3-1

--------------------------------------------------------------------------------





5.
The term of the Lease commenced on February 1, 1969, and shall expire (unless
extended as in the Lease provided) on January 31, 2068.

6.
Lessee is not in default in making any payments of rent and other charges in
accordance with the provisions of the Lease. All rental has been paid to and
including the period ending _______________.

7.
The undersigned has the full power and authority to execute this Agreement.

8.
The undersigned acknowledge and agree that Purchaser will rely on this
certificate in connection with the acquisition by Purchaser of the interest in
the Lease from the Lessee.

The certifications made by Lessee herein shall be subject to the limitations set
forth in Section 5.3 of the Purchase Agreement, as if such certifications were
representations made in Section 5.2 of the Purchase Agreement.
IN WITNESS WHEREOF, the undersigned have caused this statement to be duly
executed as of the day and year first above written.




    






J-3-2

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF SEC S-X 3-14 LETTER
We are providing this letter in connection with your audit of the historical
statement of certain revenues and certain expenses of the American Cancer
Society Center, located in Atlanta, Georgia (the “Property”) for the purpose of
expressing an opinion as to whether the historical statement presents fairly, in
all material respects, certain revenues and certain expenses for the year ended
December 31, 2016 of the Property in conformity with accounting principles
generally accepted in the United States of America and in accordance with the
applicable rules and regulations of the Securities and Exchange Commission for
real estate properties acquired.


We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:


i.    The detailed trial balance of the Property provided to you and the Buyer
as of and for the year ended December 31, 2016 is fairly stated in accordance
with the accounting principles and practices of Cousins Properties Incorporated.


ii.    We have made available to you all financial records and related data
associated with the Property that you and the Buyer have reasonably requested in
connection with your audit.


iii.    There are no material transactions, agreements or accounts with respect
to the Property that have not been properly recorded in the trial balance
referred to above.


iv.    Cousins Properties Incorporated maintained effective internal control
over financial reporting as of December 31, 2016.


_______________________________
(CAO Signature and Title)








K-1

--------------------------------------------------------------------------------






EXHIBIT L-1
FORM OF BRIDGE ESTOPPEL
[Date]
[PURCHASER]
    
    
    
and
250 Williams Street LLC
c/o Cousins Properties Incorporated
191 Peachtree Street, NE
Suite 500
Atlanta, Georgia 30303
Re:    Bridge Agreement, by and among the City of Atlanta, a municipal
corporation organized and existing pursuant to the laws of the State of Georgia;
the Atlanta Apparel Mart, a limited partnership organized and existing pursuant
to the laws of the State of Georgia and Inforum, Ltd., a Georgia limited
partnership, dated August 31, 1987, filed for record September 8, 1987, and
recorded in Deed Book 11051, Page 100, aforesaid records; as re-recorded on
October 20, 1987 in Deed Book 11128, Page 89, aforesaid records; and as affected
by that certain Agreement Re-Modification of Bridge Agreement by and between
AMC, Inc., a Georgia corporation and The Equitable Life Assurance Society of the
United States, a New York corporation, dated April 22, 1999, filed for record
June 30, 1999, and recorded in Deed Book 26975, Page 81, aforesaid records (the
“Bridge Agreement”).
Ladies and Gentlemen:
The undersigned is the successor to the “Mart” under the Bridge Agreement and
the current owner of the “Mart Property” described in the Bridge Agreement and
has been advised that ___________ or its assigns (either, the “Purchaser”)
proposes to purchase that certain real property described in the Bridge
Agreement as the “Inforum” pursuant to that certain Purchase and Sale Agreement
dated April __, 2017 by and between 250 Williams Street LLC (“Cousins”) and
Purchaser (the “Purchase Agreement”). In connection with that transaction,
Cousins and Purchaser have, and do hereby, request that the undersigned make
certain certifications relative to the Lease.
Therefore, the undersigned hereby certify(ies) to Purchaser and Cousins as
follows:
1.
The Bridge Agreement has not been modified or amended except as set forth
herein.

2.
The undersigned is/are the present owners of the property described as the “Mart
Property” in the Bridge Agreement.



L-1-1

--------------------------------------------------------------------------------





3.
The Bridge Agreement is in full force and effect and constitutes the complete
agreement between the undersigned and Cousins with respect to the bridge.

4.
To the best knowledge of the undersigned, Cousins, as of the date hereof, has
fully performed all of its obligations under the Bridge Agreement and is not in
default thereunder; and no event has occurred which with the giving of notice or
passage of time, or both, would constitute a default by Cousins under the Bridge
Agreement.

5.
The undersigned has/have the full power and authority to execute this Agreement.

6.
The undersigned acknowledge and agree that the Purchaser and Cousins will rely
on this certificate in connection with the acquisition by Purchaser of the
Inforum Property from the Cousins.

IN WITNESS WHEREOF, the undersigned each have caused this statement to be duly
executed as of the day and year first above written.




    




L-1-2

--------------------------------------------------------------------------------






EXHIBIT L-2
FORM OF SELLER BRIDGE ESTOPPEL


[PURCHASER]
    
    
    
Re:    Bridge Agreement, by and among the City of Atlanta, a municipal
corporation organized and existing pursuant to the laws of the State of Georgia;
the Atlanta Apparel Mart, a limited partnership organized and existing pursuant
to the laws of the State of Georgia and Inforum, Ltd., a Georgia limited
partnership, dated August 31, 1987, filed for record September 8, 1987, and
recorded in Deed Book 11051, Page 100, aforesaid records; as re-recorded on
October 20, 1987 in Deed Book 11128, Page 89, aforesaid records; and as affected
by that certain Agreement Re-Modification of Bridge Agreement by and between
AMC, Inc., a Georgia corporation and The Equitable Life Assurance Society of the
United States, a New York corporation, dated April 22, 1999, filed for record
June 30, 1999, and recorded in Deed Book 26975, Page 81, aforesaid records (the
“Bridge Agreement”).
Ladies and Gentlemen:
250 Williams Street LLC (“Cousins”) is the successor to the “Inforum” under the
Bridge Agreement and the current owner of the “Inforum Property” described in
the Bridge Agreement and has entered into that certain Purchase and Sale
Agreement dated April __, 2017 (the “Purchase Agreement”) by and between Cousins
and ________ (the “Purchaser”) for the sale of the “Inforum Property.”
Cousins hereby certifies to Purchaser as follows, in each case to the best of
Cousins’ knowledge:
1.
The Bridge Agreement has not been modified or amended except as set forth
herein.

2.
___________________ (the “Mart Owners”) is/are the present owners of the
property described as the “Mart Property” in the Bridge Agreement.

3.
The Bridge Agreement is in full force and effect and constitutes the complete
agreement between Cousins and the Mart Owners with respect to the bridge.

4.
Cousins, as of the date hereof, has fully performed all of its obligations under
the Bridge Agreement and is not in default thereunder; and no event has occurred
which with the giving of notice or passage of time, or both, would constitute a
default by Cousins under the Bridge Agreement.





L-2-1

--------------------------------------------------------------------------------





5.
The undersigned has/have the full power and authority to execute this Agreement.

6.
The undersigned acknowledge and agree that the Purchaser will rely on this
certificate in connection with the acquisition by Purchaser of the Inforum
Property from the Cousins.

The certifications made by Cousins herein shall be subject to the limitations
set forth in Section 5.3 of the Purchase Agreement, as if such certifications
were representations made in Section 5.2 of the Purchase Agreement.
IN WITNESS WHEREOF, the undersigned each have caused this statement to be duly
executed as of the day and year first above written.


    






L-2-2

--------------------------------------------------------------------------------






SCHEDULE 5.1(b)
SCHEDULE OF PENDING ACTIONS




None.


Schedule (b)
38925041.12